--------------------------------------------------------------------------------


[EXECUTION]


 
CREDIT AGREEMENT





--------------------------------------------------------------------------------

 


BERRY PETROLEUM COMPANY


and


WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent, Lead Arranger and Sole Book Runner


SOCIETE GENERALE AND BNP PARIBAS
as Co-Syndication Agents


JPMORGAN CHASE BANK, N.A. AND CITIBANK (WEST), FSB
as Co-Documentation Agents


and


CERTAIN FINANCIAL INSTITUTIONS
as Lenders


 

--------------------------------------------------------------------------------





$750,000,000




April 28, 2006


--------------------------------------------------------------------------------


 
TABLE OF CONTENTS


________________
Page
ARTICLE I - Definitions and References
1
Section 1.1.
Defined Terms
1
Section 1.2.
Exhibits and Schedules; Additional Definitions
18
Section 1.3.
Amendment of Defined Instruments
18
Section 1.4.
References and Titles
18
Section 1.5.
Calculations and Determinations
19
Section 1.6.
Joint Preparation; Construction of Indemnities and Releases
19
________________
   
ARTICLE II - The Loans and Letters of Credit
19
Section 2.1.
Commitments to Lend; Notes
19
Section 2.2.
Requests for New Loans
20
Section 2.3.
Continuations and Conversions of Existing Loans
21
Section 2.4.
Use of Proceeds
22
Section 2.5.
Interest Rates and Fees
22
Section 2.6.
Optional Prepayments
23
Section 2.7.
Mandatory Prepayments
23
Section 2.8.
Initial Borrowing Base
23
Section 2.9.
Subsequent Determinations of Borrowing Base
23
Section 2.10.
Changes in Amount of Aggregate Commitment
24
Section 2.11.
Letters of Credit
24
Section 2.12.
Requesting Letters of Credit
25
Section 2.13.
Reimbursement and Participations
25
Section 2.14.
Letter of Credit Fees
27
Section 2.15.
No Duty to Inquire
27
Section 2.16.
LC Collateral
28
________________
   
ARTICLE III - Payments to Lenders
29
Section 3.1.
General Procedures
29
Section 3.2.
Capital Reimbursement
30
Section 3.3.
Increased Cost of Eurodollar Loans or Letters of Credit
30
Section 3.4.
Availability
31
Section 3.5.
Funding Losses
31
Section 3.6.
Reimbursable Taxes
32
Section 3.7.
Change of Applicable Lending Office
33
Section 3.8.
Replacement of Lenders
33
________________    
ARTICLE IV - Conditions Precedent to Lending
33
Section 4.1.
Documents to be Delivered
33
Section 4.2.
Additional Conditions Precedent
34
________________    
ARTICLE V - Representations and Warranties
35
Section 5.1.
No Default
35
Section 5.2.
Organization and Good Standing
35
Section 5.3.
Authorization
36



[Credit Agreement Berry Petroleum]


--------------------------------------------------------------------------------


 
Section 5.4.
No Conflicts or Consents
36
Section 5.5.
Enforceable Obligations
36
Section 5.6.
Initial Financial Statements
36
Section 5.7.
Other Obligations and Restrictions
36
Section 5.8.
Full Disclosure
37
Section 5.9.
Litigation
37
Section 5.10.
Labor Disputes and Acts of God
37
Section 5.11.
ERISA Plans and Liabilities
37
Section 5.12.
Environmental and Other Laws
37
Section 5.13.
Names and Places of Business
38
Section 5.14.
Borrower’s Subsidiaries
38
Section 5.15.
Government Regulation
39
Section 5.16.
Insider
39
Section 5.17.
Solvency
39
Section 5.18.
Title to Properties; Licenses
39
________________    
ARTICLE VI - Affirmative Covenants of Borrower
39
Section 6.1.
Payment and Performance
39
Section 6.2.
Books, Financial Statements and Reports
39
Section 6.3.
Other Information and Inspections
41
Section 6.4.
Notice of Material Events and Change of Address
42
Section 6.5.
Maintenance of Properties
42
Section 6.6.
Maintenance of Existence and Qualifications
42
Section 6.7.
Payment of Trade Liabilities, Taxes, etc
43
Section 6.8.
Insurance
43
Section 6.9.
Performance on Borrower’s Behalf
43
Section 6.10.
Interest
43
Section 6.11.
Compliance with Agreements and Law
43
Section 6.12.
Environmental Matters; Environmental Reviews
43
Section 6.13.
Evidence of Compliance
44
Section 6.14.
Bank Accounts; Offset
44
Section 6.15.
Guaranties of Borrower’s Subsidiaries
44
Section 6.16.
Pledge of Stock of Foreign Subsidiaries
45
________________    
ARTICLE VII - Negative Covenants of Borrower
45
Section 7.1.
Indebtedness
45
Section 7.2.
Limitation on Liens
46
Section 7.3.
Hedging Contracts
46
Section 7.4.
Limitation on Mergers, Issuances of Securities
47
Section 7.5.
Limitation on Sales of Property
48
Section 7.6.
Limitation on Dividends and Stock Repurchases
48
Section 7.7.
Limitation on Acquisitions, Investments; and New Businesses
48
Section 7.8.
Limitation on Credit Extensions
49
Section 7.9.
Transactions with Affiliates
49
Section 7.10.
Prohibited Contracts
49
Section 7.11.
Current Ratio
49
Section 7.12.
EBITDA to Total Funded Debt Ratio
49



[Credit Agreement Berry Petroleum]

ii

--------------------------------------------------------------------------------



________________    
ARTICLE VIII - Events of Default and Remedies
49
Section 8.1.
Events of Default
49
Section 8.2.
Remedies
52
________________    
ARTICLE IX - Administrative Agent
52
Section 9.1.
Appointment and Authority
52
Section 9.2.
Exculpation, Administrative Agent’s Reliance, Etc
52
Section 9.3.
Credit Decisions
53
Section 9.4.
Indemnification
53
Section 9.5.
Rights as Lender
54
Section 9.6.
Sharing of Set-Offs and Other Payments
54
Section 9.7.
Investments
54
Section 9.8.
Benefit of Article IX
55
Section 9.9.
Resignation
55
   
ARTICLE X - Miscellaneous
55
Section 10.1.
Waivers and Amendments; Acknowledgments
55
Section 10.2.
Survival of Agreements; Cumulative Nature
57
Section 10.3.
Notices
57
Section 10.4.
Payment of Expenses; Indemnity
58
Section 10.5.
Successors and Assigns; Assignments
59
Section 10.6.
Confidentiality
62
Section 10.7.
Governing Law; Submission to Process
62
Section 10.8.
Limitation on Interest
62
Section 10.9.
Termination; Limited Survival
63
Section 10.10.
Severability
63
Section 10.11.
Counterparts; Fax
63
SECTION 10.12.
WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC
63
Section 10.13.
Ratification of Agreements
64

 
Schedules and Exhibits:


Schedule 1
-
Lenders Schedule

Schedule 2
-
Insurance Schedule



Exhibit A
-
Promissory Note

Exhibit B
-
Borrowing Notice

Exhibit C
-
Continuation/Conversion Notice

Exhibit D
-
Certificate Accompanying Financial Statements

Exhibit E
-
Opinion of Counsel for Restricted Persons

Exhibit F
-
Assignment and Assumption Agreement


[Credit Agreement Berry Petroleum]

iii

--------------------------------------------------------------------------------




CREDIT AGREEMENT
 
THIS CREDIT AGREEMENT is made as of April 28, 2006, by and among BERRY PETROLEUM
COMPANY, a Delaware corporation (herein called “Borrower”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, individually and as Administrative Agent (herein called
“Administrative Agent”) and the Lenders referred to below. In consideration of
the mutual covenants and agreements contained herein the parties hereto agree as
follows:
 
WHEREAS, Borrower, certain of the Lenders, and the Administrative Agent are
parties to the Existing Credit Agreement (as defined below), pursuant to which
the Lenders have made revolving credit loans to Borrower and have issued or
participated in letters of credit for the account of Borrower; and
 
WHEREAS, Borrower has requested that (i) the Loans outstanding under the
Existing Credit Agreement and the Existing Letters of Credit (as defined below)
outstanding under the Existing Credit Agreement be continued as Loans and
Letters of Credit under this Agreement, the proceeds of which are to be used by
Borrower for the purposes described hereinbelow, and (ii) the Existing Credit
Agreement otherwise be amended and restated in its entirety as set forth below
in this Agreement; and
 
WHEREAS, the Lenders are willing, on and subject to the terms and conditions set
forth in this Agreement, to amend and restate the terms of the Existing Credit
Agreement and to extend credit under this Agreement as more particularly
hereinafter set forth.
 
ACCORDINGLY, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:
 
 
ARTICLE I - Definitions and References
 
Section 1.1.  Defined Terms. As used in this Agreement, each of the following
terms has the meaning given to such term in this Section 1.1 or in the sections
and subsections referred to below:
 
“Adjusted Base Rate” means the Base Rate plus the Base Rate Margin, provided
that the Adjusted Base Rate charged by any Person shall never exceed the Highest
Lawful Rate.
 
“Adjusted EBITDA” means, for any period, EBITDA for such period adjusted (a) as
permitted and in accordance with Article 11 of Regulation S-X promulgated by the
Securities and Exchange Commission, and (b) to give effect to any acquisition or
divestiture made by the Borrower or any of its Consolidated subsidiaries during
such period as if such transactions had occurred on the first day of such
period, regardless of whether the effect is positive or negative.
 
[Credit Agreement Berry Petroleum]


--------------------------------------------------------------------------------




“Adjusted Eurodollar Rate” means, for any Eurodollar Loan for any Interest
Period therefor, the rate per annum equal to the sum of (a) the Eurodollar
Margin plus (b) the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) determined by Administrative Agent to be equal to the
quotient obtained by dividing (i) the Eurodollar Rate for such Eurodollar Loan
for such Interest Period by (ii) 1 minus the Reserve Requirement for such
Eurodollar Loan for such Interest Period, provided that no Adjusted Eurodollar
Rate charged by any Person shall ever exceed the Highest Lawful Rate. The
Adjusted Eurodollar Rate for any Eurodollar Loan shall change whenever the
Eurodollar Margin or the Reserve Requirement changes.
 
“Administrative Agent” means Wells Fargo, as Administrative Agent hereunder, and
its successors in such capacity.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by Administrative Agent.
 
“Affiliate” means, as to any Person, each other Person that directly or
indirectly (through one or more intermediaries or otherwise) controls, is
controlled by, or is under common control with, such Person. A Person shall be
deemed to be “controlled by” any other Person if such other Person possesses,
directly or indirectly, power
 
(a)  to vote 10% or more of the securities (on a fully diluted basis) having
ordinary voting power for the election of directors or managing general
partners; or
 
(b)  to direct or cause the direction of the management and policies of such
Person whether by contract or otherwise.
 
“Aggregate Commitment” means the aggregate amount of the Commitments of the
Lenders; provided that in no event shall the Aggregate Commitment exceed the
Maximum Credit Amount.
 
“Agreement” means this Credit Agreement.
 
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of Base Rate Loans and such Lender’s
Eurodollar Lending Office in the case of Eurodollar Loans.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.5), and accepted by the Administrative Agent, in
substantially the form of Exhibit F or any other form approved by the
Administrative Agent.
 
“Availability” means on any day during the Commitment Period, the unused portion
of the Aggregate Commitment, determined for such day by deducting from the
amount of the Aggregate Commitment at the end of such day the Facility Usage.
 
[Credit Agreement Berry Petroleum]

2

--------------------------------------------------------------------------------



“Base Rate” means, for any day, the rate per annum equal to the higher of (a)
the Federal Funds Rate for such day plus one-half of one percent (.5%) and (b)
the Prime Rate for such day. Any change in the Base Rate due to a change in the
Prime Rate or the Federal Funds Rate shall be effective on the effective date of
such change in the Prime Rate or Federal Funds Rate. As used in this definition,
“Prime Rate” means the per annum rate of interest most recently announced within
Wells Fargo as its “Prime Rate”, with the understanding that Wells Fargo’s Prime
Rate is one of its base rates and serves as the basis upon which effective rates
of interest are calculated for those loans making reference thereto, and is
evidenced by the recording thereof after its announcement in such internal
publication or publications as Wells Fargo may designate. Each change in the
Prime Rate will be effective on the day the change is announced within Wells
Fargo.
 
“Base Rate Loan” means a Loan which does not bear interest at the Adjusted
Eurodollar Rate.
 
“Base Rate Margin” means, on any day, the following percentages per annum based
on the Utilization Percentage as set forth below:
 

 
 
Utilization Percentage
 
 
Base Rate Margin
Level 1
< 50%
0.00%
Level 2
= 50% but < 75%
0.00%
Level 3
= 75% but < 90%
0.25%
Level 4
= 90%
0.50%

 
“Borrowing” means a borrowing of new Loans of a single Type pursuant to Section
2.2 or a Continuation or Conversion of existing Loans into a single Type (and,
in the case of Eurodollar Loans, with the same Interest Period) pursuant to
Section 2.3.
 
“Borrowing Base” means, at the particular time in question, either the amount
provided for in Section 2.8 or the amount determined by Administrative Agent and
Required Lenders in accordance with the provisions of Section 2.9; provided,
however, that in no event shall the Borrowing Base ever exceed the Maximum
Credit Amount.
 
“Borrowing Base Deficiency” has the meaning given to such term in Section
2.7(a).
 
“Borrowing Notice” means a written or telephonic request, or a written
confirmation, made by Borrower which meets the requirements of Section 2.2.
 
“Business Day” means a day, other than a Saturday or Sunday, on which commercial
banks are open for business with the public in Denver, Colorado. Any Business
Day in any way relating to Eurodollar Loans (such as the day on which an
Interest Period begins or ends) must also be a day on which, in the judgment of
Administrative Agent, significant transactions in dollars are carried out in the
interbank eurocurrency market.
 
“Cash Equivalents” means Investments in:
 
[Credit Agreement Berry Petroleum]

3

--------------------------------------------------------------------------------



(a)  marketable obligations, maturing within twelve months after acquisition
thereof, issued or unconditionally guaranteed by the United States of America or
an instrumentality or agency thereof and entitled to the full faith and credit
of the United States of America;
 
(b)  demand deposits, and time deposits (including certificates of deposit)
maturing within twelve months from the date of deposit thereof, with any office
of any Lender or with a domestic office of any national or state bank or trust
company which is organized under the Laws of the United States of America or any
state therein, which has capital, surplus and undivided profits of at least
$500,000,000, and whose long term certificates of deposit are rated at least A2
by Moody’s or A by S & P;
 
(c)  repurchase obligations with a term of not more than seven days for
underlying securities of the types described in subsection (a) above entered
into with any commercial bank meeting the specifications of subsection (b)
above;
 
(d)  open market commercial paper, maturing within 270 days after acquisition
thereof, which are rated at least P-1 by Moody’s or A-1 by S & P; and
 
(e)  money market or other mutual funds substantially all of whose assets
comprise securities of the types described in subsections (a) through (d) above.
 
“Change of Control” means the occurrence of either of the following events: (a)
any Person or two or more Persons acting as a group shall acquire beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities Act of 1934, as amended, and including holding
proxies to vote for the election of directors other than proxies held by
Borrower’s management or their designees to be voted in favor of Persons
nominated by Borrower’s Board of Directors) of 30% or more of the outstanding
voting securities of Borrower, measured by voting power (including both common
stock and any preferred stock or other equity securities entitling the holders
thereof to vote with the holders of common stock in elections for directors of
Borrower) or (b) one-third or more of the directors of Borrower shall consist of
Persons not nominated by Borrower’s Board of Directors (not including as Board
nominees any directors which the Board is obligated to nominate pursuant to
shareholders agreements, voting trust arrangements or similar arrangements).
 
“Commitment” means for each Lender, the amount set forth as its Commitment in
the Lenders Schedule.
 
“Commitment Fee Rate” means, on any day, the following percentages per annum
based on the Utilization Percentage set forth below:
 

 
 
Utilization Percentage
 
 
Commitment Fee
Level 1
< 50%
0.25%
Level 2
= 50% but < 75%
0.30%
Level 3
= 75% but < 90%
0.375%
Level 4
= 90%
0.375%


[Credit Agreement Berry Petroleum]

4

--------------------------------------------------------------------------------



“Commitment Period” means the period from and including the date hereof until
Maturity Date (or, if earlier, the day on which the obligations of Lenders to
make Loans hereunder or the obligations of LC Issuer to issue Letters of Credit
hereunder have been terminated or the Notes first become due and payable in
full).
 
“Consolidated” refers to the consolidation of any Person, in accordance with
GAAP, with its properly consolidated subsidiaries. References herein to a
Person’s Consolidated financial statements, financial position, financial
condition, liabilities, etc. refer to the consolidated financial statements,
financial position, financial condition, liabilities, etc. of such Person and
its properly consolidated subsidiaries.
 
“Continuation” shall refer to the continuation pursuant to Section 2.3 hereof of
a Eurodollar Loan as a Eurodollar Loan from one Interest Period to the next
Interest Period.
 
“Continuation/Conversion Notice” means a written or telephonic request, or a
written confirmation, made by Borrower which meets the requirements of Section
2.3.
 
“Conversion” shall refer to a conversion pursuant to Section 2.3 or ARTICLE III
of one Type of Loan into another Type of Loan.
 
“Core Acquisitions and Investments” means (i) acquisitions of Mineral Interests
and acquisitions of assets used in the producing, drilling, transportation,
processing, refining or marketing of petroleum products that are related to
Borrower’s producing Mineral Interests, and (ii) acquisitions of or Investments
in Persons engaged primarily in the business of acquiring, developing and
producing Mineral Interests or transporting, processing, refining or marketing
petroleum products that are related to Borrower’s producing Mineral Interests;
provided that with respect to any acquisition or Investment described in this
clause (ii), either (A) immediately after making such acquisition or Investment,
Borrower shall own at least fifty-one percent (51%) of the Equity Interests of
such Person, measured by voting power, or (B) such Person shall not be a
publicly traded entity and such acquisition or Investment shall be related to
the business and operations of Borrower or one of its Subsidiaries.
 
“Current Assets” means the sum of the current assets of Borrower and its
Consolidated Subsidiaries at such time, plus the Availability at such time, but
excluding, for purposes of this definition any non-cash gains for any Hedging
Contract resulting from the requirements of SFAS 133 at such time.
 
“Current Liabilities” means the current liabilities of Borrower and its
Consolidated Subsidiaries at such time, but excluding for purposes of this
definition, (i) any non-cash losses or charges on any Hedging Contract resulting
from the requirement of SFAS 133 at such time and (ii) current maturities of the
Obligations.
 
“Default” means any Event of Default and any default, event or condition which
would, with the giving of any requisite notices and the passage of any requisite
periods of time, constitute an Event of Default.
 
[Credit Agreement Berry Petroleum]

5

--------------------------------------------------------------------------------



“Default Rate” means, at the time in question (a) with respect to any Base Rate
Loan, the rate per annum equal to three percent (3%) above the Adjusted Base
Rate then in effect and (b) with respect to any Eurodollar Loan, the rate per
annum equal to three percent (3%) above the Adjusted Eurodollar Rate then in
effect for such Loan, provided in each case that no Default Rate charged by any
Person shall ever exceed the Highest Lawful Rate.
 
“Determination Date” has the meaning given to such term in Section 2.9.
 
“Disclosure Report” means either a notice given by Borrower under Section 6.4 or
a certificate given by Borrower’s Chief Financial Officer under Section 6.2(a).
 
“Disclosure Letter” means the letter of even date with the Agreement from the
Borrower to the Agent.
 
“Dividend” means any dividend or other distribution made by a Restricted Person
on or in respect of any stock, partnership interest, or other equity interest in
such Restricted Person or any other Restricted Person (including any option or
warrant to buy such an equity interest), excluding Stock Repurchases.
 
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” below its name on the Lenders
Schedule, or such other office as such Lender may from time to time specify to
Borrower and Administrative Agent; with respect to LC Issuer, the office,
branch, or agency through which it issues Letters of Credit; and, with respect
to Administrative Agent, the office, branch, or agency through which it
administers this Agreement.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
 
“EBITDA” means, for any period, the sum of (1) Net Income during such period,
plus (2) all interest paid or accrued during such period on Indebtedness
(including amortization of original issue discount and the interest component of
any deferred payment obligations and capital lease obligations) which was
deducted in determining such Net Income, plus (3) all income taxes which were
deducted in determining such Net Income, plus (4) all depreciation, amortization
(including amortization of good will and debt issue costs), depletion, accretion
and other non-cash charges (including any provision for the reduction in the
carrying value of assets recorded in accordance with GAAP) which were deducted
in determining such Net Income, minus (5) all non-cash items of income which
were included in determining such Net Income.
 
“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund, and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of a
Commitment, the LC Issuer, and (iii) unless an Event of Default or Default has
occurred and is continuing, Borrower (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the Borrower or any of the Borrower’s Affiliates or
Subsidiaries.


“Engineering Report” means the Initial Engineering Report and each engineering
report delivered pursuant to Section 6.2.
 
[Credit Agreement Berry Petroleum]

6

--------------------------------------------------------------------------------



“Environmental Laws” means any and all Laws relating to the environment or to
emissions, discharges, releases or threatened releases of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes
into the environment including ambient air, surface water, ground water, or
land, or otherwise relating to the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling of pollutants,
contaminants, chemicals, or industrial, toxic or hazardous substances or wastes.
 
“Equity Interest” means (i) with respect to any corporation, the capital stock
of such corporation, (ii) with respect to any limited liability company, the
membership interests in such limited liability company, (iii) with respect to
any partnership or joint venture, the partnership or joint venture interests
therein, and (iv) with respect to any other legal entity, the ownership
interests in such entity.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statutes or statute, together with all
rules and regulations promulgated with respect thereto.
 
“ERISA Affiliate” means Borrower and all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control that, together with Borrower, are treated as a single employer
under Section 414 of the Internal Revenue Code.
 
“ERISA Plan” means any employee pension benefit plan subject to Title IV of
ERISA maintained by any ERISA Affiliate with respect to which any Restricted
Person has a fixed or contingent liability.
 
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” below its name on the
Lenders Schedule (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to Borrower and Administrative Agent.
 
“Eurodollar Loan” means a Loan that bears interest at the Adjusted Eurodollar
Rate.
 
“Eurodollar Margin” means, on any day, the following percentages per annum based
on the Utilization Percentage as set forth below:
 

 
 
Utilization Percentage
 
Eurodollar Margin
Level 1
< 50%
1.00%
Level 2
= 50% but < 75%
1.25%
Level 3
= 75% but < 90%
1.50%
Level 4
= 90%
1.75%


[Credit Agreement Berry Petroleum]

7

--------------------------------------------------------------------------------



“Eurodollar Rate” means, for any Eurodollar Loan within a Borrowing and with
respect to the related Interest Period therefor, (a) the interest rate per annum
(carried out to the fifth decimal place) equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the page of the
Telerate Screen that displays an average British Bankers Association Interest
Settlement Rate (such page currently being page number 3750) for deposits in
U.S. dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
or (b) in the event the rate referenced in the preceding subsection (a) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum (carried out to the fifth decimal place) equal to
the rate determined by the Administrative Agent to be the offered rate on such
other page or other service that displays an average British Bankers Association
Interest Settlement Rate for deposits in U.S. dollars (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period, or (c) in the event the rates
referenced in the preceding subsections (a) and (b) are not available, the rate
per annum determined by the Administrative Agent as the rate of interest at
which deposits in U.S. dollars (for delivery on the first day of such Interest
Period) in same day funds in the approximate amount of the applicable Eurodollar
Loan and with a term equivalent to such Interest Period would be offered by
Wells Fargo or one of its Affiliate banks to major banks in the offshore U.S.
dollar market at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the first day of such Interest Period.
 
“Event of Default” has the meaning given to such term in Section 8.1.
 
“Existing Credit Agreement” means that certain Credit Agreement dated as of June
27, 2005, among Borrower, Wells Fargo Bank, National Association, as
Administrative Agent, and a syndicate of Lenders.
 
“Existing Credit Documents” means the Existing Credit Agreement, together with
the promissory notes made by Borrower thereunder and all other agreements,
certificates, documents, instruments and writings at any time delivered in
connection therewith.
 
“Existing Letters of Credit” means the letters of credit issued pursuant to the
Existing Credit Agreement.
 
“Facility Usage” means, at the time in question, the aggregate amount of
outstanding Loans and existing LC Obligations at such time.
 
“Federal Funds Rate” means, for any day, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100th of one percent) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day, provided that (a) if the day for which such rate is to be determined is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if such rate is not so published for any day,
the Federal Funds Rate for such day shall be the average rate quoted to
Administrative Agent on such day on such transactions as determined by
Administrative Agent.
 
[Credit Agreement Berry Petroleum]

8

--------------------------------------------------------------------------------



“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Borrower is resident for tax purposes. For
purposes of this definition, the United States of America, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.


“Foreign Subsidiary” means any Subsidiary of Borrower that is not a Domestic
Subsidiary.


“Fiscal Quarter” means a three-month period ending on March 31, June 30,
September 30 or December 31 of any year.
 
“Fiscal Year” means a twelve-month period ending on December 31 of any year.
 
“Four-Quarter Period” means any period of four consecutive Fiscal Quarters.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means those generally accepted accounting principles and practices which
are recognized as such by the Financial Accounting Standards Board (or any
generally recognized successor) and which, in the case of Borrower and its
Consolidated Subsidiaries, are applied for all periods after the date hereof in
a manner consistent with the manner in which such principles and practices were
applied to the audited Initial Financial Statements. If any change in any
accounting principle or practice is required by the Financial Accounting
Standards Board (or any such successor) in order for such principle or practice
to continue as a generally accepted accounting principle or practice, all
reports and financial statements required hereunder with respect to Borrower or
with respect to Borrower and its Consolidated Subsidiaries shall be prepared in
accordance with such change, which change shall be disclosed to Administrative
Agent on the next date on which financial statements are required to be
delivered to Lenders pursuant to Section 6.2(a); provided that, unless the
Majority Lenders shall otherwise agree in writing, no such change shall modify
or affect the manner in which compliance with the covenants contained in Article
VII are computed such that all such computations shall be conducted utilizing
financial information presented consistently with prior periods.
 
“Hazardous Materials” means any substances regulated under any Environmental
Law, whether as pollutants, contaminants, or chemicals, or as industrial, toxic
or hazardous substances or wastes, or otherwise.
 
“Hedging Contract” means (a) any agreement providing for options, swaps, floors,
caps, collars, forward sales or forward purchases involving interest rates,
commodities or commodity prices, equities, currencies, bonds, or indexes based
on any of the foregoing, (b) any option, futures or forward contract traded on
an exchange, and (c) any other derivative agreement or other similar agreement
or arrangement.
 
[Credit Agreement Berry Petroleum]

9

--------------------------------------------------------------------------------



“Highest Lawful Rate” means, with respect to each Lender Party to whom
Obligations are owed, the maximum nonusurious rate of interest that such Lender
Party is permitted under applicable Law to contract for, take, charge, or
receive with respect to such Obligations. All determinations herein of the
Highest Lawful Rate, or of any interest rate determined by reference to the
Highest Lawful Rate, shall be made separately for each Lender Party as
appropriate to assure that the Loan Documents are not construed to obligate any
Person to pay interest to any Lender Party at a rate in excess of the Highest
Lawful Rate applicable to such Lender Party.
 
“Indebtedness” of any Person means Liabilities in any of the following
categories:
 
(a)  Liabilities for borrowed money,
 
(b)  Liabilities constituting an obligation to pay the deferred purchase price
of property or services,
 
(c)  Liabilities evidenced by a bond, debenture, note or similar instrument,
 
(d)  Liabilities which (i) would under GAAP be shown on such Person’s balance
sheet as a liability, and (ii) are payable more than one year from the date of
creation thereof (other than reserves for taxes and reserves for contingent
obligations),
 
(e)  Liabilities arising under Hedging Contracts,
 
(f)   Liabilities constituting principal under leases capitalized in accordance
with GAAP,
 
(g)  Liabilities arising under conditional sales or other title retention
agreements,
 
(h)  Liabilities owing under direct or indirect guaranties of Liabilities of any
other Person or otherwise constituting obligations to purchase or acquire or to
otherwise protect or insure a creditor against loss in respect of Liabilities of
any other Person (such as obligations under working capital maintenance
agreements, agreements to keep-well, or agreements to purchase Liabilities,
assets, goods, securities or services), but excluding endorsements in the
ordinary course of business of negotiable instruments in the course of
collection,
 
(i)   Liabilities (for example, repurchase agreements, mandatorily redeemable
preferred stock and sale/leaseback agreements) consisting of an obligation to
purchase or redeem securities or other property, if such Liabilities arises out
of or in connection with the sale or issuance of the same or similar securities
or property,
 
(j)   Liabilities with respect to letters of credit or applications or
reimbursement agreements therefor,
 
(k)  Liabilities with respect to payments received in consideration of oil, gas,
or other minerals yet to be acquired or produced at the time of payment
(including obligations under “take-or-pay” contracts to deliver gas in return
for payments already received and the undischarged balance of any production
payment created by such Person or for the creation of which such Person directly
or indirectly received payment), or
 
[Credit Agreement Berry Petroleum]

10

--------------------------------------------------------------------------------



(l)   Liabilities with respect to other obligations to deliver goods or services
in consideration of advance payments therefor;
 
provided, however, that the “Indebtedness” of any Person shall not include
Liabilities that were incurred by such Person on ordinary trade terms to
vendors, suppliers, or other Persons providing goods and services for use by
such Person in the ordinary course of its business which are paid as required by
Section 6.7.
 
“Initial Engineering Report” means the engineering report concerning oil and gas
properties of Restricted Persons dated February 3, 2006, prepared by DeGolyer &
MacNaughton as of December 31, 2005.
 
“Initial Financial Statements” means the audited annual financial statements of
Borrower dated as of December 31, 2005.
 
“Insurance Schedule” means Schedule 3 attached hereto.
 
“Interest Payment Date” means (a) with respect to each Base Rate Loan, the last
day of each Fiscal Quarter, and (b) with respect to each Eurodollar Loan, the
last day of the Interest Period that is applicable thereto and, if such Interest
Period is six, nine or twelve months in length, each date specified by
Administrative Agent which is approximately three, six or nine months after such
Interest Period begins.
 
“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended from time to time and any successor statute or statutes, together
with all rules and regulations promulgated with respect thereto.
 
“Interest Period” means, with respect to each particular Eurodollar Loan in a
Borrowing, the period specified in the Borrowing Notice or
Continuation/Conversion Notice applicable thereto, beginning on and including
the date specified in such Borrowing Notice or Continuation/Conversion Notice
(which must be a Business Day), and ending one, two, three, or six months and,
if available, nine or twelve months thereafter, as Borrower may elect in such
notice; provided that: (a) any Interest Period which would otherwise end on a
day which is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day; (b) any
Interest Period which begins on the last Business Day in a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day in a
calendar month; and (c) notwithstanding the foregoing, any Interest Period which
would otherwise end after the last day of the Commitment Period shall end on the
last day of the Commitment Period (or, if the last day of the Commitment Period
is not a Business Day, on the next preceding Business Day).
 
“Investment” means any investment, made directly or indirectly, in any Person or
any property, whether by purchase, acquisition of shares of capital stock,
indebtedness or other obligations or securities or by loan, advance, capital
contribution or otherwise and whether made in cash, by the transfer of property,
or by any other means.
 
[Credit Agreement Berry Petroleum]

11

--------------------------------------------------------------------------------



“Law” means any statute, law, regulation, ordinance, rule, treaty, judgment,
order, decree, permit, concession, franchise, license, agreement or other
governmental restriction of the United States or any state or political
subdivision thereof or of any foreign country or any department, province or
other political subdivision thereof. Any reference to a Law includes any
amendment or modification to such Law, and all regulations, rulings, and other
Laws promulgated under such Law.
 
“LC Application” means any application for a Letter of Credit hereafter made by
Borrower to LC Issuer.
 
“LC Collateral” has the meaning given to such term in Section 2.16(a).
 
“LC Issuer” means Wells Fargo in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity. Administrative Agent may, with
the consent of Borrower and the Lender in question, appoint any Lender hereunder
as an LC Issuer in place of or in addition to Wells Fargo.
 
“LC Obligations” means, at the time in question, the sum of all Matured LC
Obligations plus the maximum amounts which LC Issuer might then or thereafter be
called upon to advance under all Letters of Credit then outstanding.
 
“LC Sublimit” means $50,000,000.
 
“Lender Parties” means Administrative Agent, LC Issuer, and all Lenders.
 
“Lenders” means each signatory hereto (other than Borrower and any Restricted
Person that is a party hereto), including Wells Fargo in its capacity as a
Lender hereunder rather than as Administrative Agent or LC Issuer, and the
successors of each such party as holder of a Note.
 
“Lenders Schedule” means Schedule 1 hereto.
 
“Letter of Credit” means any standby letter of credit issued by LC Issuer
hereunder at the application of Borrower and shall include the Existing Letters
of Credit.
 
“Liabilities” means, as to any Person, all indebtedness, liabilities and
obligations of such Person, whether matured or unmatured, liquidated or
unliquidated, primary or secondary, direct or indirect, absolute, fixed or
contingent, and whether or not required to be considered pursuant to GAAP.
 
“Lien” means, with respect to any property or assets, any right or interest
therein of a creditor to secure Liabilities owed to it or any other arrangement
with such creditor which provides for the payment of such Liabilities out of
such property or assets or which allows such creditor to have such Liabilities
satisfied out of such property or assets prior to the general creditors of any
owner thereof, including any lien, mortgage, security interest, pledge, deposit,
production payment, rights of a vendor under any title retention or conditional
sale agreement or lease substantially equivalent thereto, tax lien, mechanic’s
or materialman’s lien, or any other charge or encumbrance for security purposes,
whether arising by Law or agreement or otherwise, but excluding any right of
offset which arises without agreement in the ordinary course of business. “Lien”
also means any filed financing statement, any registration of a pledge (such as
with an issuer of uncertificated securities), or any other arrangement or action
which would serve to perfect a Lien described in the preceding sentence,
regardless of whether such financing statement is filed, such registration is
made, or such arrangement or action is undertaken before or after such Lien
exists.
 
[Credit Agreement Berry Petroleum]

12

--------------------------------------------------------------------------------



“Loan Documents” means this Agreement, the Notes, the Letters of Credit, the LC
Applications, and all other agreements, certificates, documents, instruments and
writings at any time delivered in connection herewith or therewith (exclusive of
term sheets and commitment letters).
 
“Loans” has the meaning given to such term in Section 2.1.
 
“Majority Lenders” means two or more Lenders whose aggregate Percentage Shares
equal or exceed fifty-one percent (51%).
 
“Material Adverse Change” means a material and adverse change, from the state of
affairs presented in the Initial Financial Statements or as represented or
warranted in any Loan Document, to (a) Borrower’s Consolidated financial
condition, (b) Borrower’s Consolidated operations, properties or prospects,
considered as a whole, (c) Borrower’s ability to timely pay the Obligations, or
(d) the enforceability of the material terms of any Loan Documents.
 
“Material Subsidiary” means a Subsidiary of Borrower that (a) owns assets
representing five percent (5%) of the market value of Borrower’s Consolidated
Assets or (b) has EBITDA for the Four-Quarter Period most recently ended that
equals or exceeds five percent (5%) of Borrower’s Consolidated EBITDA for such
period.
 
“Matured LC Obligations” means all amounts paid by LC Issuer on drafts or
demands for payment drawn or made under or purported to be under any Letter of
Credit and all other amounts due and owing to LC Issuer under any LC Application
for any Letter of Credit, to the extent the same have not been repaid to LC
Issuer (with the proceeds of Loans or otherwise).
 
“Maturity Date” means July 1, 2011.
 
“Maximum Drawing Amount” means at the time in question the sum of the maximum
amounts which LC Issuer might then or thereafter be called upon to advance under
all Letters of Credit which are then outstanding.
 
“Maximum Credit Amount” means $750,000,000.
 
“Mineral Interests” means rights, estates, titles, and interests in and to oil,
gas, sulphur, or other mineral leases and any mineral interests, royalty and
overriding royalty interest, production payment, net profits interests, mineral
fee interests, and other rights therein, including, without limitation, any
reversionary or carried interests relating to the foregoing, together with
rights, titles, and interests created by or arising under the terms of any
unitization, communization, and pooling agreements or arrangements, and all
properties, rights and interests covered thereby, whether arising by contract,
by order, or by operation of Law, which now or hereafter include all or any part
of the foregoing.
 
[Credit Agreement Berry Petroleum]

13

--------------------------------------------------------------------------------



“Money Market Facility” means a credit facility which complies with all
requirements of the definition of ”Senior Debt” (as defined in Section 1.1)
except clause (b).
 
“Moody’s” means Moody’s Investors Service, Inc. or its successor.
 
“Net Income” means, for any period, the net income (or loss) of the Borrower and
its properly consolidated Subsidiaries for such period, calculated on a
consolidated basis.
 
“Net Worth” of any Person means, as of any date, the remainder of all
Consolidated assets of such Person minus such Person's Consolidated liabilities,
each as determined by GAAP, but excluding, for purposes of this definition any
assets and liabilities for any Hedging Contract resulting from the requirements
of SFAS 133 at such time.
 
“Non-Core Acquisitions and Investments” means acquisitions and Investments that
are not Core Acquisitions and Investments.
 
“Note” has the meaning given to such term in Section 2.1.
 
“Obligations” means all Liabilities from time to time owing by any Restricted
Person to any Lender Party under or pursuant to any of the Loan Documents,
including all LC Obligations. “Obligation” means any part of the Obligations.
 
“Participant” has the meaning assigned to such term in clause (d) of Section
10.5.
 
“Percentage Share” means, with respect to any Lender (a) when used in Section
2.1, Section 2.2 or Section 2.5(d) in any Borrowing Notice or when no Loans are
outstanding hereunder, the percentage set forth below such Lender’s name on
Lenders Schedule, and (b) when used otherwise, the percentage obtained by
dividing (i) the sum of the unpaid principal balance of such Lender’s Loans at
the time in question plus the Matured LC Obligations which such Lender has
funded pursuant to Section 2.13(c) plus the portion of the Maximum Drawing
Amount which such Lender might be obligated to fund under Section 2.13(c), by
(ii) the sum of the aggregate unpaid principal balance of all Loans at such time
plus the aggregate amount of LC Obligations outstanding at such time.
 
“Permitted Investments” means (a) Cash Equivalents, (b) property of the
Restricted Persons used in the ordinary course of business of the Restricted
Persons, (c) current assets arising from the sale or lease of goods and services
in the ordinary course of business by the Restricted Persons or from sales
permitted under Section 7.5, (d) investments, in an aggregate amount not to
exceed $4,000,000, in a Person engaged in the sole business of ownership and
operation of drilling rigs, and (e) sales or leases permitted under Section 7.5.
 
“Permitted Liens” means:
 
(a)  statutory Liens for taxes, assessments or other governmental charges or
levies which are not yet delinquent or which are being contested in good faith
by appropriate action and for which adequate reserves have been maintained in
accordance with GAAP;
 
[Credit Agreement Berry Petroleum]

14

--------------------------------------------------------------------------------



(b)  landlords’, operators’, carriers’, warehousemen’s, repairmen’s, mechanics’,
materialmen’s, or other like Liens which do not secure Indebtedness, in each
case only to the extent arising in the ordinary course of business and only to
the extent securing obligations which are not delinquent or which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been maintained in accordance with GAAP;
 
(c)  minor defects and irregularities in title to any property, so long as such
defects and irregularities neither secure Indebtedness nor materially impair the
value of such property or the use of such property for the purposes for which
such property is held; and
 
(d)  deposits of cash or securities to secure the performance of bids,
acquisition agreements, trade contracts, leases, statutory obligations and other
obligations of a like nature (excluding appeal bonds) incurred in the ordinary
course of business.
 
“Permitted Subordinated Debt” means Indebtedness in respect of subordinated
notes issued by Borrower from time to time, that complies with all of the
following requirements:
 
(a)  such Indebtedness is and shall remain unsecured at all times;
 
(b)  no payment of principal of such Indebtedness is due on or before the
Maturity Date as in effect on the date such Indebtedness is issued (in this
definition called the “Date of Issuance”);
 
(c)  the covenants and events of default governing such Indebtedness are not
more restrictive with respect to the Restricted Persons than the covenants and
Events of Default under this Agreement;
 
(d)  on the Date of Issuance and after giving effect to such Indebtedness (i)
Borrower is in compliance on a pro forma basis with Section 7.11 and Section
7.12 of this Agreement, calculated for the most recent Four-Quarter Period for
which the financial statements described in Section 6.2(b) are available to
Lender;
 
(e)  no Default or Event of Default exists on the Date of Issuance or will occur
as a result of the issuance of the subordinated notes evidencing such
Indebtedness;
 
(f)   the payment of such Indebtedness is subordinated to payment of the
Obligations pursuant to a written subordination agreement in form and substance
acceptable to Administrative Agent, in its sole discretion;
 
(g)  such Indebtedness shall be governed by such other terms that are customary
in debt indentures for issuers similar to Borrower; and
 
(h)  Borrower shall have delivered to Administrative Agent a certificate in
reasonable detail reflecting compliance with the foregoing requirements.
 
“Person” means an individual, corporation, partnership, limited liability
company, association, joint stock company, trust or trustee thereof, estate or
executor thereof, unincorporated organization or joint venture, Tribunal, or any
other legally recognizable entity.
 
[Credit Agreement Berry Petroleum]

15

--------------------------------------------------------------------------------



“Prescribed Forms” means such duly executed forms or statements, and in such
number of copies, which may, from time to time, be prescribed by Law and which,
pursuant to applicable provisions of (a) an income tax treaty between the United
States and the country of residence of the Lender Party providing the forms or
statements, (b) the Internal Revenue Code, or (c) any applicable rules or
regulations thereunder, permit Borrower to make payments hereunder for the
account of such Lender Party free of such deduction or withholding of income or
similar taxes.
 
“Proved Reserves” means Proved Reserves as defined in Definitions for Oil and
Gas Reserves (in this paragraph, the “Definitions”) promulgated by the Society
of Petroleum Engineers (or any generally recognized successor) as in effect at
the time in question. “Proved Developed Producing Reserves” are Proved Reserves,
which are categorized as both “Developed” and “Producing” in the Definitions.
 
“Rating Agency” means either S & P or Moody’s.
 
“Redetermination” means a Scheduled Redetermination or a Special
Redetermination.
 
“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.


“Required Lenders” means two or more Lenders whose aggregate Percentage Shares
equal or exceed sixty-six and two-thirds percent (66 2/3%).
 
“Reserve Requirement” means, at any time, the maximum rate at which reserves
(including any marginal, special, supplemental, or emergency reserves) are
required to be maintained under regulations issued from time to time by the
Board of Governors of the Federal Reserve System (or any successor) by member
banks of the Federal Reserve System against “Eurocurrency liabilities” (as such
term is used in Regulation D). Without limiting the effect of the foregoing, the
Reserve Requirement shall reflect any other reserves required to be maintained
by such member banks with respect to (a) any category of liabilities which
includes deposits by reference to which the Adjusted Eurodollar Rate is to be
determined, or (b) any category of extensions of credit or other assets which
include Eurodollar Loans.
 
“Restricted Person” means any of Borrower and each Subsidiary of Borrower.
 
“S & P” means Standard & Poor’s Ratings Services (a division of The McGraw Hill
Companies), or its successor.


“Scheduled Redetermination” means any redetermination of the Borrowing Base
pursuant to Section 2.9(a).
 
“Senior Debt” means Indebtedness of Borrower (other than the Obligations) that
complies with all of the following requirements:
 
[Credit Agreement Berry Petroleum]

16

--------------------------------------------------------------------------------



(a)  is evidenced by a bond, debenture, note or similar instrument;
 
(b)  except with respect to Money Market Facilities, no payment of principal of
such Indebtedness is due on or before the Maturity Date as in effect on the date
such Indebtedness is issued;
 
(c)  is and shall remain unsecured at all times;
 
(d)  has covenants and events of default governing such Indebtedness that are
not more restrictive with respect to the Restricted Persons than the covenants
and Events of Default under this Agreement; and
 
(e)  is not subordinated to any other Indebtedness of the Restricted Persons.
 
Indebtedness outstanding under Money Market Facilities shall be included in
Senior Debt.
 
“Special Redetermination” means any redetermination of the Borrowing Base
pursuant to Section 2.9(b) or Section 2.9(c).
 
“Stock Repurchase” means any payment made by a Restricted Person to purchase,
redeem, acquire or retire any Equity Interest in such Restricted Person or any
other Restricted Person (including any option or warrant to purchase such an
Equity Interest).
 
“Subsidiary” means, with respect to any Person, any corporation, association,
partnership, limited liability company, joint venture, or other business or
corporate entity, enterprise or organization which is directly or indirectly
(through one or more intermediaries) controlled by or owned fifty percent or
more by such Person, provided that associations, joint ventures or other
relationships (a) which are established pursuant to a standard form operating
agreement or similar agreement or which are partnerships for purposes of federal
income taxation only, (b) which are not corporations or partnerships (or subject
to the Uniform Partnership Act) under applicable state Law, and (c) whose
businesses are limited to the exploration, development and operation of oil, gas
or mineral properties and interests owned directly by the parties in such
associations, joint ventures or relationships, shall not be deemed to be
“Subsidiaries” of such Person.
 
“Termination Event” means (a) the occurrence with respect to any ERISA Plan of
(i) a reportable event described in Section 4043(b)(5) or (6) of ERISA or (ii)
any other reportable event described in Section 4043(b) of ERISA other than a
reportable event not subject to the provision for 30-day notice to the Pension
Benefit Guaranty Corporation pursuant to a waiver by such corporation under
Section 4043(a) of ERISA, or (b) the withdrawal of any ERISA Affiliate from an
ERISA Plan during a plan year in which it was a “substantial employer” as
defined in Section 4001(a)(2) of ERISA, or (c) the filing of a notice of intent
to terminate any ERISA Plan or the treatment of any ERISA Plan amendment as a
termination under Section 4041 of ERISA, or (d) the institution of proceedings
to terminate any ERISA Plan by the Pension Benefit Guaranty Corporation under
Section 4042 of ERISA, or (e) any other event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any ERISA Plan.
 
[Credit Agreement Berry Petroleum]

17

--------------------------------------------------------------------------------



“Total Funded Debt” means all Liabilities of the Restricted Persons of the types
described in clauses (a), (b), (c), (d), (f), (h), (j) of the definition of
Indebtedness.
 
“Tribunal” means any government, any arbitration panel, any court or any
governmental department, commission, board, bureau, agency or instrumentality of
the United States of America or any state, province, commonwealth, nation,
territory, possession, county, parish, town, township, village or municipality,
whether now or hereafter constituted or existing.
 
“Type” means, with respect to any Loans, the characterization of such Loans as
either Base Rate Loans or Eurodollar Loans.
 
“Utilization Percentage” means, for any day, the Facility Usage for such day,
divided by the Borrowing Base in effect on such day expressed as a percentage.
 
“Wells Fargo” means Wells Fargo Bank, National Association.
 
Section 1.2.  Exhibits and Schedules; Additional Definitions. All Exhibits and
Schedules attached to this Agreement are a part hereof for all purposes.
 
Section 1.3.  Amendment of Defined Instruments. Unless the context otherwise
requires or unless otherwise provided herein the terms defined in this Agreement
which refer to a particular agreement, instrument or document also refer to and
include all renewals, extensions, modifications, amendments and restatements of
such agreement, instrument or document, provided that nothing contained in this
section shall be construed to authorize any such renewal, extension,
modification, amendment or restatement.
 
Section 1.4.  References and Titles. All references in this Agreement to
Exhibits, Schedules, articles, sections, subsections and other subdivisions
refer to the Exhibits, Schedules, articles, sections, subsections and other
subdivisions of this Agreement unless expressly provided otherwise. Exhibits and
Schedules to any Loan Document shall be deemed incorporated by reference in such
Loan Document. References to any document, instrument, or agreement (a) shall
include all exhibits, schedules, and other attachments thereto, and (b) shall
include all documents, instruments, or agreements issued or executed in
replacement thereof. Titles appearing at the beginning of any subdivisions are
for convenience only and do not constitute any part of such subdivisions and
shall be disregarded in construing the language contained in such subdivisions.
The words “this Agreement”, “this instrument”, “herein”, “hereof”, “hereby”,
“hereunder” and words of similar import refer to this Agreement as a whole and
not to any particular subdivision unless expressly so limited. The phrases “this
section” and “this subsection” and similar phrases refer only to the sections or
subsections hereof in which such phrases occur. The word “or” is not exclusive,
and the word “including” (in its various forms) means “including without
limitation”. Pronouns in masculine, feminine and neuter genders shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa, unless the context otherwise
requires. Accounting terms have the meanings assigned to them by GAAP, as
applied by the accounting entity to which they refer. References to “days” shall
mean calendar days, unless the term “Business Day” is used. Unless otherwise
specified, references herein to any particular Person also refer to its
successors and permitted assigns.
 
[Credit Agreement Berry Petroleum]

18

--------------------------------------------------------------------------------



Section 1.5.  Calculations and Determinations. All calculations under the Loan
Documents shall be made on the basis of actual days elapsed (including the first
day but excluding the last) and a year of 360 days. Each determination by a
Lender Party of amounts to be paid under Article III or any other matters which
are to be determined hereunder by a Lender Party (such as any Eurodollar Rate,
Adjusted Eurodollar Rate, Business Day, Interest Period, or Reserve Requirement)
shall, in the absence of manifest error, be conclusive and binding. Unless
otherwise expressly provided herein or unless Majority Lenders otherwise consent
all financial statements and reports furnished to any Lender Party hereunder
shall be prepared and all financial computations and determinations pursuant
hereto shall be made in accordance with GAAP.
 
Section 1.6.  Joint Preparation; Construction of Indemnities and Releases. This
Agreement and the other Loan Documents have been reviewed and negotiated by
sophisticated parties with access to legal counsel and no rule of construction
shall apply hereto or thereto which would require or allow any Loan Document to
be construed against any party because of its role in drafting such Loan
Document. All indemnification and release provisions of this Agreement shall be
construed broadly (and not narrowly) in favor of the Persons receiving
indemnification or being released.
 
 
ARTICLE II - The Loans and Letters of Credit
 
Section 2.1.  Commitments to Lend; Notes. Subject to the terms and conditions
hereof, each Lender agrees to make loans to Borrower (herein called such
Lender’s “Loans”) upon Borrower’s request from time to time during the
Commitment Period, provided that (a) subject to Section 3.3, Section 3.4 and
Section 3.6, all Lenders are requested to make Loans of the same Type in
accordance with their respective Percentage Shares and as part of the same
Borrowing, and (b) after giving effect to such Loans, (i) the Facility Usage
does not exceed the Aggregate Commitment or the Borrowing Base determined as of
the date on which the requested Loans are to be made, and (ii) the sum of the
Aggregate Commitment and the Senior Debt then outstanding does not exceed the
Borrowing Base determined as of the date on which the requested Loans are to be
made. The aggregate amount of all Loans in any Borrowing of Base Rate Loans must
be greater than or equal to $500,000 or a higher integral multiple of $100,000
or must equal the remaining availability under the Borrowing Base, and the
aggregate amount of all Loans in any Borrowing of Eurodollar Loans must be
greater than or equal to $3,000,000 or any higher integral multiple of
$1,000,000 or must equal the remaining availability under the Borrowing Base.
Borrower may have no more than ten Borrowings of Eurodollar Loans outstanding at
any time. The obligation of Borrower to repay to each Lender the aggregate
amount of all Loans made by such Lender, together with interest accruing in
connection therewith, shall be evidenced by a single promissory note (herein
called such Lender’s “Note”) made by Borrower payable to the order of such
Lender in the form of Exhibit A with appropriate insertions. The amount of
principal owing on any Lender’s Note at any given time shall be the aggregate
amount of all Loans theretofore made by such Lender minus all payments of
principal theretofore received by such Lender on such Note. Interest on each
Note shall accrue and be due and payable as provided herein and therein. Each
Note shall be due and payable as provided herein and therein, and shall be due
and payable in full on the Maturity Date. Subject to the terms and conditions
hereof, Borrower may borrow, repay, and reborrow hereunder.
 
[Credit Agreement Berry Petroleum]

19

--------------------------------------------------------------------------------



Section 2.2.  Requests for New Loans. Borrower must give to Administrative Agent
written or electronic notice (or telephonic notice promptly confirmed in
writing) of any requested Borrowing of new Loans to be advanced by Lenders. Each
such notice constitutes a “Borrowing Notice” hereunder and must:
 
(a)  specify (i) the aggregate amount of any such Borrowing of new Base Rate
Loans and the date on which such Base Rate Loans are to be advanced, or (ii) the
aggregate amount of any such Borrowing of new Eurodollar Loans, the date on
which such Eurodollar Loans are to be advanced (which shall be the first day of
the Interest Period which is to apply thereto), and the length of the applicable
Interest Period; and
 
(b)  be received by Administrative Agent not later than 11:00 a.m., Denver,
Colorado time, on (i) the day on which any such Base Rate Loans are to be made,
or (ii) the third Business Day preceding the day on which any such Eurodollar
Loans are to be made.
 
Each such written request or confirmation must be made in the form and substance
of the “Borrowing Notice” attached hereto as Exhibit B, duly completed. Each
such telephonic request shall be deemed a representation, warranty,
acknowledgment and agreement by Borrower as to the matters which are required to
be set out in such written confirmation. Upon receipt of any such Borrowing
Notice, Administrative Agent shall give each Lender prompt notice of the terms
thereof. If all conditions precedent to such new Loans have been met, each
Lender will on the date requested promptly remit to Administrative Agent at
Administrative Agent’s office in Denver, Colorado the amount of such Lender’s
new Loan in immediately available funds, and upon receipt of such funds, unless
to its actual knowledge any conditions precedent to such Loans have been neither
met nor waived as provided herein, Administrative Agent shall promptly make such
Loans available to Borrower. Unless Administrative Agent shall have received
prompt notice from a Lender that such Lender will not make available to
Administrative Agent such Lender’s new Loan, Administrative Agent may in its
discretion assume that such Lender has made such Loan available to
Administrative Agent in accordance with this section and Administrative Agent
may if it chooses, in reliance upon such assumption, make such Loan available to
Borrower. If and to the extent such Lender shall not so make its new Loan
available to Administrative Agent, such Lender and Borrower severally agree to
pay or repay to Administrative Agent within three days after demand the amount
of such Loan together with interest thereon, for each day from the date such
amount was made available to Borrower until the date such amount is paid or
repaid to Administrative Agent, with interest at (i) the Federal Funds Rate, if
such Lender is making such payment and (ii) the interest rate applicable at the
time to the other new Loans made on such date, if Borrower is making such
repayment. If neither such Lender nor Borrower pays or repays to Administrative
Agent such amount within such three-day period, Administrative Agent shall in
addition to such amount be entitled to recover from such Lender and from
Borrower, on demand, interest thereon at the Default Rate applicable to Base
Rate Loans, calculated from the date such amount was made available to Borrower
(provided that if such amount has been paid to Administrative Agent by such
Lender, Borrower shall not be obligated to pay the same amount to Administrative
Agent). The failure of any Lender to make any new Loan to be made by it
hereunder shall not relieve any other Lender of its obligation hereunder, if
any, to make its new Loan, but no Lender shall be responsible for the failure of
any other Lender to make any new Loan to be made by such other Lender.
 
[Credit Agreement Berry Petroleum]

20

--------------------------------------------------------------------------------



Section 2.3.  Continuations and Conversions of Existing Loans. Borrower may make
the following elections with respect to Loans already outstanding: to convert
Base Rate Loans to Eurodollar Loans, to convert Eurodollar Loans to Base Rate
Loans on the last day of the Interest Period applicable thereto, and to continue
Eurodollar Loans beyond the expiration of such Interest Period by designating a
new Interest Period to take effect at the time of such expiration. In making
such elections, Borrower may combine existing Loans made pursuant to separate
Borrowings into one new Borrowing or divide existing Loans made pursuant to one
Borrowing into separate new Borrowings, provided that Borrower may have no more
than ten Borrowings of Eurodollar Loans outstanding at any time. To make any
such election, Borrower must give to Administrative Agent written notice (or
telephonic notice promptly confirmed in writing) of any such Conversion or
Continuation of existing Loans, with a separate notice given for each new
Borrowing. Each such notice constitutes a “Continuation/Conversion Notice”
hereunder and must:
 
(a)  specify the existing Loans which are to be Continued or Converted;
 
(b)  specify (i) the aggregate amount of any Borrowing of Base Rate Loans into
which such existing Loans are to be continued or converted and the date on which
such Continuation or Conversion is to occur, or (ii) the aggregate amount of any
Borrowing of Eurodollar Loans into which such existing Loans are to be continued
or converted, the date on which such Continuation or Conversion is to occur
(which shall be the first day of the Interest Period which is to apply to such
Eurodollar Loans), and the length of the applicable Interest Period; and
 
(c)  be received by Administrative Agent not later than 11:00 a.m., Denver,
Colorado time, on (i) the day on which any such Continuation or Conversion to
Base Rate Loans is to occur, or (ii) the third Business Day preceding the day on
which any such Continuation or Conversion to Eurodollar Loans is to occur.
 
Each such written request or confirmation must be made in the form and substance
of the “Continuation/Conversion Notice” attached hereto as Exhibit C, duly
completed. Each such telephonic request shall be deemed a representation,
warranty, acknowledgment and agreement by Borrower as to the matters which are
required to be set out in such written confirmation. Upon receipt of any such
Continuation/Conversion Notice, Administrative Agent shall give each Lender
prompt notice of the terms thereof. Each Continuation/Conversion Notice shall be
irrevocable and binding on Borrower. During the continuance of any Default,
Borrower may not make any election to convert existing Loans into Eurodollar
Loans or continue existing Loans as Eurodollar Loans. If (due to the existence
of a Default or for any other reason) Borrower fails to timely and properly give
any Continuation/Conversion Notice with respect to a Borrowing of existing
Eurodollar Loans at least three days prior to the end of the Interest Period
applicable thereto, such Eurodollar Loans shall automatically be converted into
Base Rate Loans at the end of such Interest Period. No new funds shall be repaid
by Borrower or advanced by any Lender in connection with any Continuation or
Conversion of existing Loans pursuant to this section, and no such Continuation
or Conversion shall be deemed to be a new advance of funds for any purpose; such
Continuations and Conversions merely constitute a change in the interest rate
applicable to already outstanding Loans.
 
[Credit Agreement Berry Petroleum]

21

--------------------------------------------------------------------------------



Section 2.4.  Use of Proceeds. Borrower shall use all Loans to refinance
existing indebtedness of Borrower, to make acquisitions permitted by this
Agreement, to finance capital expenditures, to refinance Matured LC Obligations,
and provide working capital for its operations and for other general business
purposes. Borrower shall use all Letters of Credit for its general corporate
purposes. In no event shall the funds from any Loan or any Letter of Credit be
used directly or indirectly by any Person for personal, family, household or
agricultural purposes or for the purpose, whether immediate, incidental or
ultimate, of purchasing, acquiring or carrying any “margin stock” (as such term
is defined in Regulation U promulgated by the Board of Governors of the Federal
Reserve System) or to extend credit to others directly or indirectly for the
purpose of purchasing or carrying any such margin stock. Borrower represents and
warrants that Borrower is not engaged principally, or as one of Borrower’s
important activities, in the business of extending credit to others for the
purpose of purchasing or carrying such margin stock.
 
Section 2.5.  Interest Rates and Fees.
 
(a)  Base Rate Loans. So long as no Event of Default has occurred and is
continuing, all Base Rate Loans (exclusive of any past due principal or
interest) from time to time outstanding shall bear interest on each day
outstanding at the Adjusted Base Rate in effect on such day. If an Event of
Default has occurred and is continuing, all Base Rate Loans (exclusive of any
past due principal or interest) from time to time outstanding shall bear
interest on each day outstanding at the applicable Default Rate in effect on
such day. On each Interest Payment Date Borrower shall pay to the holder hereof
all unpaid interest which has accrued on the Base Rate Loans to but not
including such Interest Payment Date.
 
(b)  Eurodollar Loans. So long as no Event of Default has occurred and is
continuing, each Eurodollar Loan (exclusive of any past due principal or
interest) shall bear interest on each day during the related Interest Period at
the related Adjusted Eurodollar Rate in effect on such day. If an Event of
Default has occurred and is continuing, all Eurodollar Loans (exclusive of any
past due principal or interest) from time to time outstanding shall bear
interest on each day outstanding at the applicable Default Rate in effect on
such day. On each Interest Payment Date relating to such Eurodollar Loan,
Borrower shall pay to the holder hereof all unpaid interest which has accrued on
such Eurodollar Loan to but not including such Interest Payment Date.
 
(c)  Past Due Principal and Interest. All past due principal of and past due
interest on the Loans shall bear interest on each day outstanding at the Default
Rate in effect on such day, and such interest shall be due and payable daily as
it accrues.
 
(d)  Commitment Fees. In consideration of each Lender’s commitment to make
Loans, Borrower will pay to Administrative Agent for the account of each Lender
a commitment fee determined on a daily basis by applying the Commitment Fee Rate
to such Lender’s Percentage Share of the Availability each day during the
Commitment Period. This commitment fee shall be due and payable in arrears on
the last day of each Fiscal Quarter and at the end of the Commitment Period.
 
(e)  Administrative Agent’s Fees. In addition to all other amounts due to
Administrative Agent under the Loan Documents, Borrower will pay fees to
Administrative Agent as described in a Fee and Mandate Letter dated April 3,
2006 between Administrative Agent and Borrower.
 
[Credit Agreement Berry Petroleum]

22

--------------------------------------------------------------------------------



Section 2.6.  Optional Prepayments. Borrower may from time to time and without
premium or penalty prepay the Notes, in whole or in part, so long as the
aggregate amount of Base Rate Loans prepaid at any time must be equal to
$500,000 or a higher integral multiple of $100,000, and the aggregate amount of
Eurodollar Loans prepaid at any time must be equal to $3,000,000 or any higher
integral multiple of $1,000,000, provided that if Borrower prepays any
Eurodollar Loan, it shall give notice to Administrative Agent at least three
Business Days’ prior to the date such prepayment is made and pay to Lenders any
amounts due under Section 3.5.
 
Section 2.7.  Mandatory Prepayments.
 
(a)  If at any time (i) the sum of the Facility Usage and the Senior Debt then
outstanding, is in excess of (ii) the Borrowing Base (such excess being herein
called a “Borrowing Base Deficiency”), Borrower shall prepay the principal of
the Obligations in an aggregate amount at least equal to such Borrowing Base
Deficiency in two equal installments, one being due and payable on the 90th day
after the date on which Administrative Agent gives notice of such Borrowing Base
Deficiency to Borrower and the other being payable on the 180th day after the
date on which such notice is given to Borrower (or, if the Loans have been paid
in full, pay to LC Issuer LC Collateral as required under Section 2.16(a)].
 
(b)  Each prepayment of principal under this section shall be accompanied by all
interest then accrued and unpaid on the principal so prepaid and any amounts due
under Section 3.5. Any principal or interest prepaid pursuant to this section
shall be in addition to, and not in lieu of, all payments otherwise required to
be paid under the Loan Documents at the time of such prepayment.
 
Section 2.8.  Initial Borrowing Base. During the period from the date hereof to
the first Determination Date the Borrowing Base shall be $500,000,000.
 
Section 2.9.  Subsequent Determinations of Borrowing Base.
 
(a)  Scheduled Determinations of Borrowing Base. By March 31 of each year
Borrower shall furnish to each Lender all information, reports and data which
Administrative Agent has then requested concerning Restricted Persons’
businesses and properties (including their Mineral Interests and the reserves
and production relating thereto), together with the Engineering Report described
in Section 6.2(d). Within forty-five days after receiving such information,
reports and data, or as promptly thereafter as practicable, Required Lenders
shall agree upon an amount for the Borrowing Base (provided that all Lenders
must agree to any increase in the Borrowing Base) and Administrative Agent shall
by notice to Borrower designate such amount as the new Borrowing Base available
to Borrower hereunder, which designation shall take effect immediately on the
date such notice is sent (herein called a “Determination Date”) and shall remain
in effect until but not including the next date as of which the Borrowing Base
is redetermined. If Borrower does not furnish all such information, reports and
data by the date specified in the first sentence of this section, Administrative
Agent may nonetheless designate the Borrowing Base at any amount which Required
Lenders determine and may redesignate the Borrowing Base from time to time
thereafter (provided that all Lenders must agree to any increase in the
Borrowing Base) until each Lender receives all such information, reports and
data, whereupon Required Lenders shall designate a new Borrowing Base as
described above. Required Lenders shall determine the amount of the Borrowing
Base based upon the loan collateral value which they in their discretion assign
to the various Mineral Interests of Restricted Persons at the time in question
and based upon such other credit factors (including without limitation the
assets, liabilities, cash flow, hedged and unhedged exposure to price, foreign
exchange rate, and interest rate changes, business, properties, prospects,
management and ownership of Borrower and its Affiliates) as they in their
discretion deem significant. It is expressly understood that Lenders and
Administrative Agent have no obligation to agree upon or designate the Borrowing
Base at any particular amount, whether in relation to the Maximum Credit Amount
or otherwise, and that Lenders’ commitments to advance funds hereunder is
determined by reference to the Borrowing Base from time to time in effect.
 
[Credit Agreement Berry Petroleum]

23

--------------------------------------------------------------------------------



(b)  In addition to Scheduled Redeterminations, Required Lenders shall be
permitted to make a Special Redetermination of the Borrowing Base once in each
calendar year. Any request by Required Lenders pursuant to this Section 2.9(b)
shall be submitted to Administrative Agent and Borrower. As soon as reasonably
possible, Borrower shall deliver to Administrative Agent and Lenders an
Engineering Report.
 
(c)  In addition to Scheduled Redeterminations, Borrower shall be permitted to
request a Special Redetermination of the Borrowing Base once in each calendar
year. Such request shall be submitted to Administrative Agent and Lenders and at
the time of such request Borrower shall (i) deliver to Administrative Agent and
each Lender an Engineering Report and (ii) notify Administrative Agent and each
Lender of the Borrowing Base requested by Borrower in connection with such
Special Redetermination.
 
(d)  Any Special Redetermination shall be made by Lenders in accordance with the
procedures and standards set forth in Section 2.9(a).
 
Section 2.10.    Changes in Amount of Aggregate Commitment. Borrower may at any
time reduce the Aggregate Commitment in whole, or in part ratably among the
Lenders in the amount of $5,000,000 or any higher integral multiple of
$1,000,000, upon at least three Business Days’ written notice to the
Administrative Agent, which notice shall specify the amount of any such
reduction, provided, however, that the amount of the Aggregate Commitment may
not be reduced below the Facility Usage and may not be reinstated.
 
Section 2.11.    Letters of Credit. Subject to the terms and conditions hereof,
Borrower may during the Commitment Period request LC Issuer to issue one or more
Letters of Credit, provided that, after taking such Letter of Credit into
account:
 
(a)  the Facility Usage does not exceed the Aggregate Commitment or the
Borrowing Base determined as of the date on which the requested Loans are to be
made, and the sum of the Aggregate Commitment and the Senior Debt then
outstanding does not exceed the Borrowing Base determined as of the date on
which the requested Loans are to be made;
 
[Credit Agreement Berry Petroleum]

24

--------------------------------------------------------------------------------



(b)  the aggregate amount of LC Obligations at such time does not exceed the LC
Sublimit; and
 
(c)  the expiration date of such Letter of Credit is prior to the end of the
Commitment Period.
 
and further provided that:
 
(d)  such Letter of Credit is to be used for general corporate purposes of
Borrower;
 
(e)  such Letter of Credit is not directly or indirectly used to assure payment
of or otherwise support any Indebtedness of any Person except Indebtedness of
Borrower;
 
(f)   the issuance of such Letter of Credit will be in compliance with all
applicable governmental restrictions, policies, and guidelines and will not
subject LC Issuer to any cost which is not reimbursable under Article III;
 
(g)  the form and terms of such Letter of Credit are acceptable to LC Issuer in
its sole and absolute discretion; and
 
(h)  all other conditions in this Agreement to the issuance of such Letter of
Credit have been satisfied.
 
LC Issuer will honor any such request if the foregoing conditions (a) through
(h) (in the following Section 2.12 called the “LC Conditions”) have been met as
of the date of issuance of such Letter of Credit. LC Issuer may choose to honor
any such request for any other Letter of Credit but has no obligation to do so
and may refuse to issue any other requested Letter of Credit for any reason
which LC Issuer in its sole discretion deems relevant. All Existing Letters of
Credit shall be deemed to have been issued pursuant hereto and, from and after
the date hereof, shall be subject to and governed by the terms and conditions
hereof.
 
Section 2.12.    Requesting Letters of Credit. Borrower must make written
application for any Letter of Credit at least five Business Days before the date
on which Borrower desires for LC Issuer to issue such Letter of Credit. By
making any such written application Borrower shall be deemed to have represented
and warranted that the LC Conditions described in Section 2.10 will be met as of
the date of issuance of such Letter of Credit. Each such written application for
a Letter of Credit must be made in writing in the form customarily used by LC
Issuer, the terms and provisions of which are hereby incorporated herein by
reference (or in such other form as may mutually be agreed upon by LC Issuer and
Borrower). Two Business Days after the LC Conditions for a Letter of Credit have
been met as described in Section 2.10 (or if LC Issuer otherwise desires to
issue such Letter of Credit), LC Issuer will issue such Letter of Credit at LC
Issuer’s office in Denver, Colorado. If any provisions of any LC Application
conflict with any provisions of this Agreement, the provisions of this Agreement
shall govern and control.
 
Section 2.13.    Reimbursement and Participations.
 
[Credit Agreement Berry Petroleum]

25

--------------------------------------------------------------------------------



(a)  Reimbursement by Borrower. Each Matured LC Obligation shall constitute a
loan by LC Issuer to Borrower. Borrower promises to pay to LC Issuer, or to LC
Issuer’s order, on demand, the full amount of each Matured LC Obligation,
together with interest thereon at the Default Rate applicable to Base Rate
Loans.
 
(b)  Letter of Credit Advances. If the beneficiary of any Letter of Credit makes
a draft or other demand for payment thereunder, then Borrower may, during the
interval between the making thereof and the honoring thereof by LC Issuer,
request Lenders to make Loans to Borrower in the amount of such draft or demand,
which Loans shall be made concurrently with LC Issuer’s payment of such draft or
demand and shall be immediately used by LC Issuer to repay the amount of the
resulting Matured LC Obligation. Such a request by Borrower shall be made in
compliance with all of the provisions hereof, provided that for the purposes of
the first sentence of Section 2.1, the amount of such Loans shall be considered,
but the amount of the Matured LC Obligation to be concurrently paid by such
Loans shall not be considered.
 
(c)  Participation by Lenders. LC Issuer irrevocably agrees to grant and hereby
grants to each Lender, and -- to induce LC Issuer to issue Letters of Credit
hereunder -- each Lender irrevocably agrees to accept and purchase and hereby
accepts and purchases from LC Issuer, on the terms and conditions hereinafter
stated and for such Lender’s own account and risk, an undivided interest equal
to such Lender’s Percentage Share of LC Issuer’s obligations and rights under
each Letter of Credit issued hereunder and the amount of each Matured LC
Obligation paid by LC Issuer thereunder. Each Lender unconditionally and
irrevocably agrees with LC Issuer that, if a Matured LC Obligation is paid under
any Letter of Credit for which LC Issuer is not reimbursed in full by Borrower
in accordance with the terms of this Agreement and the related LC Application
(including any reimbursement by means of concurrent Loans or by the application
of LC Collateral), such Lender shall (in all circumstances and without set-off
or counterclaim) pay to LC Issuer on demand, in immediately available funds at
LC Issuer’s address for notices hereunder, such Lender’s Percentage Share of
such Matured LC Obligation (or any portion thereof which has not been reimbursed
by Borrower). Each Lender’s obligation to pay LC Issuer pursuant to the terms of
this subsection is irrevocable and unconditional. If any amount required to be
paid by any Lender to LC Issuer pursuant to this subsection is paid by such
Lender to LC Issuer within three Business Days after the date such payment is
due, LC Issuer shall in addition to such amount be entitled to recover from such
Lender, on demand, interest thereon calculated from such due date at the Federal
Funds Rate. If any amount required to be paid by any Lender to LC Issuer
pursuant to this subsection is not paid by such Lender to LC Issuer within three
Business Days after the date such payment is due, LC Issuer shall in addition to
such amount be entitled to recover from such Lender, on demand, interest thereon
calculated from such due date at the Default Rate applicable to Base Rate Loans.
 
(d)  Distributions to Participants. Whenever LC Issuer has in accordance with
this section received from any Lender payment of such Lender’s Percentage Share
of any Matured LC Obligation, if LC Issuer thereafter receives any payment of
such Matured LC Obligation or any payment of interest thereon (whether directly
from Borrower or by application of LC Collateral or otherwise, and excluding
only interest for any period prior to LC Issuer’s demand that such Lender make
such payment of its Percentage Share), LC Issuer will distribute to such Lender
its Percentage Share of the amounts so received by LC Issuer; provided, however,
that if any such payment received by LC Issuer must thereafter be returned by LC
Issuer, such Lender shall return to LC Issuer the portion thereof which LC
Issuer has previously distributed to it.
 
[Credit Agreement Berry Petroleum]

26

--------------------------------------------------------------------------------



(e)  Calculations. A written advice setting forth in reasonable detail the
amounts owing under this section, submitted by LC Issuer to Borrower or any
Lender from time to time, shall be conclusive, absent manifest error, as to the
amounts thereof.
 
Section 2.14.    Letter of Credit Fees. In consideration of LC Issuer’s issuance
of any Letter of Credit, Borrower agrees to pay (a) to Administrative Agent, for
the account of all Lenders in accordance with their respective Percentage
Shares, a letter of credit issuance fee at a rate equal to the Eurodollar Margin
then in effect, and (b) to such LC Issuer for its own account, a letter of
credit fronting fee at a rate equal to one-eighth of one percent (0.125%) per
annum. Each such fee will be calculated based on the face amount of all Letters
of Credit outstanding on each day at the above applicable rate and will be
payable at the end of each Fiscal Quarter in arrears. In addition, Borrower will
pay to LC Issuer the LC Issuer’s customary fees for administrative issuance,
amendment and drawing of each Letter of Credit.
 
Section 2.15.    No Duty to Inquire.
 
(a)  Drafts and Demands. LC Issuer is authorized and instructed to accept and
pay drafts and demands for payment under any Letter of Credit without requiring,
and without responsibility for, any determination as to the existence of any
event giving rise to said draft, either at the time of acceptance or payment or
thereafter. LC Issuer is under no duty to determine the proper identity of
anyone presenting such a draft or making such a demand (whether by tested telex
or otherwise) as the officer, representative or Administrative Agent of any
beneficiary under any Letter of Credit, and payment by LC Issuer to any such
beneficiary when requested by any such purported officer, representative or
Administrative Agent is hereby authorized and approved. Borrower releases each
Lender Party from, and agrees to hold each Lender Party harmless and indemnified
against, any liability or claim in connection with or arising out of the subject
matter of this section, which indemnity shall apply whether or not any such
liability or claim is in any way or to any extent caused, in whole or in part,
by any negligent act or omission of any kind by any Lender Party, provided only
that no Lender Party shall be entitled to indemnification for that portion, if
any, of any liability or claim which is proximately caused by its own individual
gross negligence or willful misconduct, as determined in a final judgment.
 
(b)  Extension of Maturity. If the maturity of any Letter of Credit is extended
by its terms or by Law or governmental action, if any extension of the maturity
or time for presentation of drafts or any other modification of the terms of any
Letter of Credit is made at the request of any Restricted Person, or if the
amount of any Letter of Credit is increased at the request of any Restricted
Person, this Agreement shall be binding upon all Restricted Persons with respect
to such Letter of Credit as so extended, increased or otherwise modified, with
respect to drafts and property covered thereby, and with respect to any action
taken by LC Issuer, LC Issuer’s correspondents, or any Lender Party in
accordance with such extension, increase or other modification.
 
[Credit Agreement Berry Petroleum]

27

--------------------------------------------------------------------------------



(c)  Transferees of Letters of Credit. If any Letter of Credit provides that it
is transferable, LC Issuer shall have no duty to determine the proper identity
of anyone appearing as transferee of such Letter of Credit, nor shall LC Issuer
be charged with responsibility of any nature or character for the validity or
correctness of any transfer or successive transfers, and payment by LC Issuer to
any purported transferee or transferees as determined by LC Issuer is hereby
authorized and approved, and Borrower releases each Lender Party from, and
agrees to hold each Lender Party harmless and indemnified against, any liability
or claim in connection with or arising out of the foregoing, which indemnity
shall apply whether or not any such liability or claim is in any way or to any
extent caused, in whole or in part, by any negligent act or omission of any kind
by any Lender Party, provided only that no Lender Party shall be entitled to
indemnification for that portion, if any, of any liability or claim which is
proximately caused by its own individual gross negligence or willful misconduct,
as determined in a final judgment.
 
Section 2.16.    LC Collateral.
 
(a)  LC Obligations in Excess of Borrowing Base. If, after the making of all
mandatory prepayments required under Section 2.7, the outstanding LC Obligations
will exceed the Borrowing Base, then in addition to prepayment of the entire
principal balance of the Loans Borrower will immediately pay to LC Issuer an
amount equal to such excess. LC Issuer will hold such amount as security for the
remaining LC Obligations (all such amounts held as security for LC Obligations
being herein collectively called “LC Collateral”) and the other Obligations, and
such collateral may be applied from time to time to any Matured LC Obligations
or other Obligations which are due and payable. Neither this subsection nor the
following subsection shall, however, limit or impair any rights which LC Issuer
may have under any other document or agreement relating to any Letter of Credit,
LC Collateral or LC Obligation, including any LC Application, or any rights
which any Lender Party may have to otherwise apply any payments by Borrower and
any LC Collateral under Section 3.1.
 
(b)  Acceleration of LC Obligations. If the Obligations or any part thereof
become immediately due and payable pursuant to Section 8.1 then, unless Majority
Lenders otherwise specifically elect to the contrary (which election may
thereafter be retracted by Majority Lenders at any time), all LC Obligations
shall become immediately due and payable without regard to whether or not actual
drawings or payments on the Letters of Credit have occurred, and Borrower shall
be obligated to pay to LC Issuer immediately an amount equal to the aggregate LC
Obligations which are then outstanding.
 
(c)  Investment of LC Collateral. Pending application thereof, all LC Collateral
shall be invested by LC Issuer in such Investments as LC Issuer may choose in
its sole discretion. All interest on (and other proceeds of) such Investments
shall be reinvested or applied to Matured LC Obligations or other Obligations
which are due and payable. When all Obligations have been satisfied in full,
including all LC Obligations, all Letters of Credit have expired or been
terminated, and all of Borrower’s reimbursement obligations in connection
therewith have been satisfied in full, LC Issuer shall release any remaining LC
Collateral. Borrower hereby assigns and grants to LC Issuer a continuing
security interest in all LC Collateral paid by it to LC Issuer, all Investments
purchased with such LC Collateral, and all proceeds thereof to secure its
Matured LC Obligations and its Obligations under this Agreement, each Note, and
the other Loan Documents. Borrower further agrees that LC Issuer shall have all
of the rights and remedies of a secured party under the Uniform Commercial Code
as adopted in the State of California with respect to such security interest and
that an Event of Default under this Agreement shall constitute a default for
purposes of such security interest.
 
[Credit Agreement Berry Petroleum]

28

--------------------------------------------------------------------------------



(d)  Payment of LC Collateral. When Borrower is required to provide LC
Collateral for any reason and fails to do so on the day when required, LC Issuer
may without notice to Borrower or any other Restricted Person provide such LC
Collateral (whether by transfers from other accounts maintained with LC Issuer
or otherwise) using any available funds of Borrower or any other Person also
liable to make such payments. Any such amounts which are required to be provided
as LC Collateral and which are not provided on the date required shall be
considered past due Obligations owing hereunder.
 
 
ARTICLE III - Payments to Lenders
 
Section 3.1.  General Procedures. Borrower will make each payment which it owes
under the Loan Documents to Administrative Agent for the account of the Lender
Party to whom such payment is owed, in lawful money of the United States of
America, without set-off, deduction or counterclaim, and in immediately
available funds. Each such payment must be received by Administrative Agent not
later than 11:00 a.m., Denver, Colorado time, on the date such payment becomes
due and payable. Any payment received by Administrative Agent after such time
will be deemed to have been made on the next following Business Day. Should any
such payment become due and payable on a day other than a Business Day, the
maturity of such payment shall be extended to the next succeeding Business Day,
and, in the case of a payment of principal or past due interest, interest shall
accrue and be payable thereon for the period of such extension as provided in
the Loan Document under which such payment is due. Each payment under a Loan
Document shall be due and payable at the place provided therein and, if no
specific place of payment is provided, shall be due and payable at the place of
payment of Administrative Agent’s Note. When Administrative Agent collects or
receives money on account of the Obligations, Administrative Agent shall
promptly distribute all money so collected or received in like funds, and each
Lender Party shall apply all such money so distributed, as follows:
 
(a)  first, for the payment of all Obligations which are then due (and if such
money is insufficient to pay all such Obligations, first to any reimbursements
due Administrative Agent under Section 6.9 or Section 10.4 and then to the
partial payment of all other Obligations then due in proportion to the amounts
thereof, or as Lender Parties shall otherwise agree);
 
(b)  then for the prepayment of amounts owing under the Loan Documents (other
than principal on the Notes) if so specified by Borrower;
 
(c)  then for the prepayment of principal on the Notes, together with accrued
and unpaid interest on the principal so prepaid; and
 
(d)  last, for the payment or prepayment of any other Obligations.
 
[Credit Agreement Berry Petroleum]

29

--------------------------------------------------------------------------------



All payments applied to principal or interest on any Note shall be applied first
to any interest then due and payable, then to principal then due and payable,
and last to any prepayment of principal and interest in compliance with Section
2.6 and Section 2.7. All distributions of amounts described in any of
subsections (b), (c) or (d) above shall be made by Administrative Agent pro rata
to each Lender Party then owed Obligations described in such subsection in
proportion to all amounts owed to all Lender Parties which are described in such
subsection; provided that if any Lender then owes payments to LC Issuer for the
purchase of a participation under Section 2.13(c) or to Administrative Agent
under Section 9.9, any amounts otherwise distributable under this section to
such Lender shall be deemed to belong to LC Issuer, or Administrative Agent,
respectively, to the extent of such unpaid payments, and Administrative Agent
shall apply such amounts to make such unpaid payments rather than distribute
such amounts to such Lender. Unless Administrative Agent shall have received
notice from Borrower prior to the date on which any payment is due to
Administrative Agent for the account of the Lenders or LC Issuer hereunder that
Borrower will not make such payment, Administrative Agent may assume that
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or LC Issuer, as the
case may be, the amount due. In such event, if Borrower has not in fact made
such payment, then each of the Lenders or LC Issuer, as the case may be,
severally agrees to repay to Administrative Agent forthwith on demand the amount
so distributed to such Lender or LC Issuer, with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by Administrative Agent in accordance with banking
industry rules on interbank compensation.
 
Section 3.2.  Capital Reimbursement. If either (a) the introduction or
implementation of or the compliance with or any change in or in the
interpretation of any Law, or (b) the introduction or implementation of or the
compliance with any request, directive or guideline from any central bank or
other governmental authority (whether or not having the force of Law) affects or
would affect the amount of capital required or expected to be maintained by any
Lender Party or any corporation controlling any Lender Party, then, upon demand
by such Lender Party, Borrower will pay to Administrative Agent for the benefit
of such Lender Party, from time to time as specified by such Lender Party, such
additional amount or amounts which such Lender Party shall determine to be
appropriate to compensate such Lender Party or any corporation controlling such
Lender Party in light of such circumstances, to the extent that such Lender
Party reasonably determines that the amount of any such capital would be
increased or the rate of return on any such capital would be reduced by or in
whole or in part based on the existence of the face amount of such Lender
Party’s Loans, Letters of Credit, participations in Letters of Credit or
commitments under this Agreement.
 
Section 3.3.  Increased Cost of Eurodollar Loans or Letters of Credit. If any
applicable Law (whether now in effect or hereinafter enacted or promulgated,
including Regulation D) or any interpretation or administration thereof by any
governmental authority charged with the interpretation or administration thereof
(whether or not having the force of Law):
 
(a)  shall change the methodology of taxation of payments to any Lender Party of
any principal, interest, or other amounts attributable to any Eurodollar Loan or
Letter of Credit or otherwise due under this Agreement in respect of any
Eurodollar Loan or Letter of Credit (other than taxes imposed on the overall net
income of such Lender Party or any Applicable Lending Office of such Lender
Party by any jurisdiction in which such Lender Party or any such Applicable
Lending Office is located); or
 
(b)  shall change, impose, modify, apply or deem applicable any reserve, special
deposit, compulsory loan, insurance charge, or similar requirements in respect
of any Eurodollar Loan or any Letter of Credit (excluding those for which such
Lender Party is fully compensated pursuant to adjustments made in the definition
of Eurodollar Rate) or against assets of, deposits with or for the account of,
or credit extended by, such Lender Party; or
 
[Credit Agreement Berry Petroleum]

30

--------------------------------------------------------------------------------



(c)  shall impose on any Lender Party or the interbank eurocurrency deposit
market any other condition affecting any Eurodollar Loan or Letter of Credit,
the result of which is to increase the cost to any Lender Party of funding or
maintaining any Eurodollar Loan or of issuing any Letter of Credit or to reduce
the amount of any sum receivable by any Lender Party in respect of any
Eurodollar Loan or Letter of Credit by an amount deemed by such Lender Party to
be material,
 
then such Lender Party shall promptly notify Administrative Agent and Borrower
in writing of the happening of such event and of the amount required to
compensate such Lender Party for such event (on an after-tax basis, taking into
account any taxes on such compensation), whereupon (i) Borrower shall pay such
amount to Administrative Agent for the account of such Lender Party and (ii)
Borrower may elect, by giving to Administrative Agent and such Lender Party not
less than three Business Days’ notice, to convert any such Eurodollar Loans into
Base Rate Loans.
 
Section 3.4.  Availability. If (a) any change in applicable Laws, or in the
interpretation or administration thereof of or in any jurisdiction whatsoever,
domestic or foreign, shall make it unlawful or impracticable for any Lender
Party to fund or maintain Eurodollar Loans or to issue or participate in Letters
of Credit, or shall materially restrict the authority of any Lender Party to
purchase or take offshore deposits of dollars (i.e., “eurodollars”), or (b) any
Lender Party determines that matching deposits appropriate to fund or maintain
any Eurodollar Loan are not available to it, or (c) any Lender Party determines
that the formula for calculating the Eurodollar Rate does not fairly reflect the
cost to such Lender Party of making or maintaining loans based on such rate,
then, upon notice by such Lender Party to Borrower and Administrative Agent,
Borrower’s right to elect Eurodollar Loans from such Lender Party (or, if
applicable, to obtain Letters of Credit) shall be suspended to the extent and
for the duration of such illegality, impracticability or restriction and all
Eurodollar Loans of such Lender Party which are then outstanding or are then the
subject of any Borrowing Notice and which cannot lawfully or practicably be
maintained or funded shall immediately become or remain, or shall be funded as,
Base Rate Loans of such Lender Party. Borrower agrees to indemnify each Lender
Party and hold it harmless against all costs, expenses, claims, penalties,
liabilities and damages which may result from any such change in Law,
interpretation or administration. Such indemnification shall be on an after-tax
basis, taking into account any taxes imposed on the amounts paid as indemnity.
 
Section 3.5.  Funding Losses. In addition to its other obligations hereunder,
Borrower will indemnify each Lender Party against, and reimburse each Lender
Party on demand for, any loss or expense incurred or sustained by such Lender
Party (including any loss or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by a Lender Party to fund or
maintain Eurodollar Loans), as a result of (a) any payment or prepayment
(whether authorized or required hereunder or otherwise) of all or a portion of a
Eurodollar Loan on a day other than the day on which the applicable Interest
Period ends, (b) any payment or prepayment, whether required hereunder or
otherwise, of a Loan made after the delivery, but before the effective date, of
a Continuation/Conversion Notice, if such payment or prepayment prevents such
Continuation/Conversion Notice from becoming fully effective, (c) the failure of
any Loan to be made or of any Continuation/Conversion Notice to become effective
due to any condition precedent not being satisfied or due to any other action or
inaction of any Restricted Person, or (d) any Conversion (whether authorized or
required hereunder or otherwise) of all or any portion of any Eurodollar Loan
into a Base Rate Loan or into a different Eurodollar Loan on a day other than
the day on which the applicable Interest Period ends. Such indemnification shall
be on an after-tax basis, taking into account any taxes imposed on the amounts
paid as indemnity.
 
[Credit Agreement Berry Petroleum]

31

--------------------------------------------------------------------------------



Section 3.6.  Reimbursable Taxes. Borrower covenants and agrees that:
 
(a)  Borrower will indemnify each Lender Party against and reimburse each Lender
Party for all present and future income, stamp and other taxes, levies, costs
and charges whatsoever imposed, assessed, levied or collected on or in respect
of this Agreement or any Eurodollar Loans or Letters of Credit (whether or not
legally or correctly imposed, assessed, levied or collected), excluding,
however, any taxes imposed on or measured by the overall net income of
Administrative Agent or such Lender Party or any Applicable Lending Office of
such Lender Party by any jurisdiction in which such Lender Party or any such
Applicable Lending Office is located (all such non-excluded taxes, levies, costs
and charges being collectively called “Reimbursable Taxes” in this section).
Such indemnification shall be on an after-tax basis, taking into account any
taxes imposed on the amounts paid as indemnity.
 
(b)  All payments on account of the principal of, and interest on, each Lender
Party’s Loans and Note, and all other amounts payable by Borrower to any Lender
Party hereunder, shall be made in full without set-off or counterclaim and shall
be made free and clear of and without deductions or withholdings of any nature
by reason of any Reimbursable Taxes, all of which will be for the account of
Borrower. In the event of Borrower’s being compelled by Law to make any such
deduction or withholding from any payment to any Lender Party, Borrower shall
pay on the due date of such payment, by way of additional interest, such
additional amounts as are needed to cause the amount receivable by such Lender
Party after such deduction or withholding to equal the amount which would have
been receivable in the absence of such deduction or withholding. If Borrower
should make any deduction or withholding as aforesaid, Borrower shall within 60
days thereafter forward to such Lender Party an official receipt or other
official document evidencing payment of such deduction or withholding.
 
(c)  If Borrower is ever required to pay any Reimbursable Tax with respect to
any Eurodollar Loan, Borrower may elect, by giving to Administrative Agent and
such Lender Party not less than three Business Days’ notice, to convert any such
Eurodollar Loan into a Base Rate Loan, but such election shall not diminish
Borrower’s obligation to pay all Reimbursable Taxes.
 
(d)  Notwithstanding the foregoing provisions of this section, Borrower shall be
entitled, to the extent it is required to do so by Law, to deduct or withhold
(and not to make any indemnification or reimbursement for) income or other
similar taxes imposed by the United States of America from interest, fees or
other amounts payable hereunder for the account of any Lender Party, other than
a Lender Party (i) who is a U.S. person for Federal income tax purposes or (ii)
who has the Prescribed Forms on file with Agent (with copies provided to
Borrower) for the applicable year to the extent deduction or withholding of such
taxes is not required as a result of the filing of such Prescribed Forms,
provided that if Borrower shall so deduct or withhold any such taxes, it shall
provide a statement to Agent and such Lender Party, setting forth the amount of
such taxes so deducted or withheld, the applicable rate and any other
information or documentation which such Lender Party may reasonably request for
assisting such Lender Party to obtain any allowable credits or deductions for
the taxes so deducted or withheld in the jurisdiction or jurisdictions in which
such Lender Party is subject to tax.
 
[Credit Agreement Berry Petroleum]

32

--------------------------------------------------------------------------------



Section 3.7.  Change of Applicable Lending Office. Each Lender Party agrees
that, upon the occurrence of any event giving rise to the operation of Section
3.2 through Section 3.6 with respect to such Lender Party, it will, if requested
by Borrower, use reasonable efforts (subject to overall policy considerations of
such Lender Party) to designate another Applicable Lending Office, provided that
such designation is made on such terms that such Lender Party and its Applicable
Lending Office suffer no economic, legal or regulatory disadvantage, with the
object of avoiding the consequence of the event giving rise to the operation of
any such section. Nothing in this section shall affect or postpone any of the
obligations of Borrower or the rights of any Lender Party provided in Section
3.2 through Section 3.6.
 
Section 3.8.  Replacement of Lenders. If any Lender Party seeks reimbursement
for increased costs under Section 3.2 through Section 3.6, then within ninety
days thereafter -- provided no Event of Default then exists -- Borrower shall
have the right (unless such Lender Party withdraws its request for additional
compensation) to replace such Lender Party by requiring such Lender Party to
assign its Loans and Notes and its commitments hereunder to an Eligible Assignee
reasonably acceptable to Administrative Agent and to Borrower, provided that:
(a) all Obligations of Borrower owing to such Lender Party being replaced
(including such increased costs, but excluding principal and accrued interest on
the Notes being assigned) shall be paid in full to such Lender Party
concurrently with such assignment, and (b) the replacement Eligible Assignee
shall purchase the Note being assigned by paying to such Lender Party a price
equal to the principal amount thereof plus accrued and unpaid interest thereon.
In connection with any such assignment Borrower, Administrative Agent, such
Lender Party and the replacement Eligible Assignee shall otherwise comply with
Section 10.5. Notwithstanding the foregoing rights of Borrower under this
section, however, Borrower may not replace any Lender Party which seeks
reimbursement for increased costs under Section 3.2 through Section 3.6 unless
Borrower is at the same time replacing all Lender Parties which are then seeking
such compensation. In connection with the replacement of a Lender Party,
Borrower shall pay all costs that would have been due to such Lender Party
pursuant to Section 3.5 if such Lender Party’s Loans had been prepaid at the
time of such replacement.
 
 
ARTICLE IV - Conditions Precedent to Lending
 
Section 4.1.  Documents to be Delivered. No Lender has any obligation to make
its first Loan, and LC Issuer has no obligation to issue the first Letter of
Credit, under this Agreement, and the effectiveness of the amendment and
restatement of the Existing Credit Agreement shall not be effective, unless
Administrative Agent shall have received all of the following, at Administrative
Agent’s office in Denver, Colorado, duly executed and delivered and in form,
substance and date satisfactory to Administrative Agent:
 
[Credit Agreement Berry Petroleum]

33

--------------------------------------------------------------------------------



(a)  This Agreement.
 
(b)  Each Note.
 
(c)  Certain certificates of Borrower including:
 
(i)  An “Omnibus Certificate” of the Secretary and of the Chairman of the Board
or President of Borrower, which shall contain the names and signatures of the
officers of Borrower authorized to execute Loan Documents and which shall
certify to the truth, correctness and completeness of the following exhibits
attached thereto: (1) a copy of resolutions duly adopted by the Board of
Directors of Borrower and in full force and effect at the time this Agreement is
entered into, authorizing the execution of this Agreement and the other Loan
Documents delivered or to be delivered in connection herewith and the
consummation of the transactions contemplated herein and therein, (2) a copy of
the charter documents of Borrower and all amendments thereto, certified by the
appropriate official of Borrower’s state of organization, and (3) a copy of any
bylaws of Borrower; and
 
(ii)  A “Compliance Certificate” of the Chairman of the Board or President and
of the Chief Financial Officer of Borrower, of even date with such Loan or such
Letter of Credit, in which such officers certify to the satisfaction of the
conditions set out in subsections (a), (b), (c) and (d) of Section 4.2.
 
(d)  Certificate (or certificates) of the due formation, valid existence and
good standing of Borrower in its state of organization, issued by the
appropriate authorities of such jurisdiction.
 
(e)  A favorable opinion of Musick, Peeler & Garrett LLP, counsel for Restricted
Persons, substantially in the form set forth in Exhibit E.
 
(f)  The Initial Financial Statements.
 
(g)  Certificates or binders evidencing Restricted Persons’ insurance in effect
on the date hereof.
 
(h)  Initial Engineering Report.
 
(i)   Payment of all commitment, facility, agency and other fees required to be
paid to any Lender pursuant to any Loan Documents or any commitment agreement
heretofore entered into.
 
Section 4.2.  Additional Conditions Precedent. No Lender has any obligation to
make any Loan (including its first), and LC Issuer has no obligation to issue
any Letter of Credit (including its first), unless the following conditions
precedent have been satisfied:
 
(a)  All representations and warranties made by any Restricted Person in any
Loan Document shall be true on and as of the date of such Loan or the date of
issuance of such Letter of Credit (except to the extent that the facts upon
which such representations are based have been changed by the extension of
credit hereunder) as if such representations and warranties had been made as of
the date of such Loan or the date of issuance of such Letter of Credit.
 
[Credit Agreement Berry Petroleum]

34

--------------------------------------------------------------------------------



(b)  No Default shall exist at the date of such Loan or the date of issuance of
such Letter of Credit.
 
(c)  No Material Adverse Change shall have occurred since the date of the most
recent financial statements of Borrower delivered pursuant to Section 6.2(a).
 
(d)  Each Restricted Person shall have performed and complied with all
agreements and conditions required in the Loan Documents to be performed or
complied with by it on or prior to the date of such Loan or the date of issuance
of such Letter of Credit.
 
(e)  The making of such Loan or the issuance of such Letter of Credit shall not
be prohibited by any Law and shall not subject any Lender or any LC Issuer to
any penalty or other onerous condition under or pursuant to any such Law.
 
(f)   Administrative Agent shall have received all documents and instruments
which Administrative Agent has then requested, in addition to those described in
Section 4.1 (including opinions of legal counsel for Restricted Persons and
Administrative Agent; corporate documents and records; documents evidencing
governmental authorizations, consents, approvals, licenses and exemptions; and
certificates of public officials and of officers and representatives of Borrower
and other Persons), as to (i) the accuracy and validity of or compliance with
all representations, warranties and covenants made by any Restricted Person in
this Agreement and the other Loan Documents, (ii) the satisfaction of all
conditions contained herein or therein, and (iii) all other matters pertaining
hereto and thereto. All such additional documents and instruments shall be
satisfactory to Administrative Agent in form, substance and date.
 
 
ARTICLE V - Representations and Warranties
 
To confirm each Lender’s understanding concerning Restricted Persons and
Restricted Persons’ businesses, properties and obligations and to induce each
Lender to enter into this Agreement and to extend credit hereunder, Borrower
represents and warrants to each Lender that:
 
Section 5.1.  No Default. No event has occurred and is continuing which
constitutes a Default.
 
Section 5.2.  Organization and Good Standing. Each Restricted Person is duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization, having all powers required to carry on its
business and enter into and carry out the transactions contemplated hereby. Each
Restricted Person is duly qualified, in good standing, and authorized to do
business in all other jurisdictions within the United States wherein the
character of the properties owned or held by it or the nature of the business
transacted by it makes such qualification necessary. Each Restricted Person has
taken all actions and procedures customarily taken in order to enter, for the
purpose of conducting business or owning property, each jurisdiction outside the
United States wherein the character of the properties owned or held by it or the
nature of the business transacted by it makes such actions and procedures
desirable.
 
[Credit Agreement Berry Petroleum]

35

--------------------------------------------------------------------------------



Section 5.3.  Authorization. Each Restricted Person has duly taken all action
necessary to authorize the execution and delivery by it of the Loan Documents to
which it is a party and to authorize the consummation of the transactions
contemplated thereby and the performance of its obligations thereunder. Borrower
is duly authorized to borrow funds hereunder.
 
Section 5.4.  No Conflicts or Consents. The execution and delivery by the
various Restricted Persons of the Loan Documents to which each is a party, the
performance by each of its obligations under such Loan Documents, and the
consummation of the transactions contemplated by the various Loan Documents, do
not and will not (a) conflict with any provision of (i) any Law, (ii) the
organizational documents of any Restricted Person, or (iii) any agreement,
judgment, license, order or permit applicable to or binding upon any Restricted
Person, (b) result in the acceleration of any Indebtedness owed by any
Restricted Person, or (c) result in or require the creation of any Lien upon any
assets or properties of any Restricted Person except as expressly contemplated
or permitted in the Loan Documents. Except as expressly contemplated in the Loan
Documents no consent, approval, authorization or order of, and no notice to or
filing with, any Tribunal or third party is required in connection with the
execution, delivery or performance by any Restricted Person of any Loan Document
or to consummate any transactions contemplated by the Loan Documents.
 
Section 5.5.  Enforceable Obligations. This Agreement is, and the other Loan
Documents when duly executed and delivered will be, legal, valid and binding
obligations of each Restricted Person which is a party hereto or thereto,
enforceable in accordance with their terms except as such enforcement may be
limited by bankruptcy, insolvency or similar Laws of general application
relating to the enforcement of creditors’ rights.
 
Section 5.6.  Initial Financial Statements. Borrower has heretofore delivered to
each Lender true, correct and complete copies of the Initial Financial
Statements. The Initial Financial Statements fairly present Borrower’s
Consolidated financial position at the respective dates thereof and the
Consolidated results of Borrower’s operations and Borrower’s Consolidated cash
flows for the respective periods thereof. Since the date of the annual Initial
Financial Statements no Material Adverse Change has occurred, except as
reflected in the quarterly Initial Financial Statements or in Section 5.6 of the
Disclosure Letter. All Initial Financial Statements were prepared in accordance
with GAAP.
 
Section 5.7.  Other Obligations and Restrictions. No Restricted Person has any
outstanding Liabilities of any kind (including contingent obligations, tax
assessments, and unusual forward or long-term commitments) which are, in the
aggregate, material to Borrower or material with respect to Borrower’s
Consolidated financial condition and not shown in the Initial Financial
Statements or disclosed in Section 5.7 of the Disclosure Letter or a Disclosure
Report. Except as shown in the Initial Financial Statements or disclosed in
Section 5.7 of the Disclosure Letter or a Disclosure Report, no Restricted
Person is subject to or restricted by any franchise, contract, deed, charter
restriction, or other instrument or restriction which could cause a Material
Adverse Change.
 
[Credit Agreement Berry Petroleum]

36

--------------------------------------------------------------------------------



Section 5.8.  Full Disclosure. No certificate, statement or other information
delivered herewith or heretofore by any Restricted Person to any Lender in
connection with the negotiation of this Agreement or in connection with any
transaction contemplated hereby contains any untrue statement of a material fact
or omits to state any material fact known to any Restricted Person (other than
industry-wide risks normally associated with the types of businesses conducted
by Restricted Persons) necessary to make the statements contained herein or
therein not misleading as of the date made or deemed made. There is no fact
known to any Restricted Person (other than industry-wide risks normally
associated with the types of businesses conducted by Restricted Persons) that
has not been disclosed to each Lender in writing which could cause a Material
Adverse Change. There are no statements or conclusions in any Engineering Report
which are based upon or include misleading information or fail to take into
account material information regarding the matters reported therein, it being
understood that each Engineering Report is necessarily based upon professional
opinions, estimates and projections and that Borrower does not warrant that such
opinions, estimates and projections will ultimately prove to have been accurate.
Borrower has heretofore delivered to each Lender true, correct and complete
copies of the Initial Engineering Report.
 
Section 5.9.  Litigation. Except as disclosed in the Initial Financial
Statements or in Section 5.9 of the Disclosure Letter: (a) there are no actions,
suits or legal, equitable, arbitrative or administrative proceedings pending, or
to the knowledge of any Restricted Person threatened, against any Restricted
Person before any Tribunal which could cause a Material Adverse Change, and (b)
there are no outstanding judgments, injunctions, writs, rulings or orders by any
such Tribunal against any Restricted Person or any Restricted Person’s
stockholders, partners, directors or officers which could cause a Material
Adverse Change.
 
Section 5.10.    Labor Disputes and Acts of God. Except as disclosed in Section
5.10 of the Disclosure Letter or a Disclosure Report, neither the business nor
the properties of any Restricted Person has been affected by any fire,
explosion, accident, strike, lockout or other labor dispute, drought, storm,
hail, earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance), which could cause a Material Adverse
Change.
 
Section 5.11.    ERISA Plans and Liabilities. All currently existing ERISA Plans
are listed in Section 5.11 of the Disclosure Letter or a Disclosure Report.
Except as disclosed in the Initial Financial Statements or in Section 5.11 of
the Disclosure Letter or a Disclosure Report, no Termination Event has occurred
with respect to any ERISA Plan and all ERISA Affiliates are in compliance with
ERISA in all material respects. No ERISA Affiliate is required to contribute to,
or has any other absolute or contingent liability in respect of, any
“multiemployer plan” as defined in Section 4001 of ERISA. Except as set forth in
Section 5.11 of the Disclosure Letter or a Disclosure Report: (a) no
“accumulated funding deficiency” (as defined in Section 412(a) of the Internal
Revenue Code) exists with respect to any ERISA Plan, whether or not waived by
the Secretary of the Treasury or his delegate, and (b) the current value of each
ERISA Plan’s benefits does not exceed the current value of such ERISA Plan’s
assets available for the payment of such benefits by more than $500,000.
 
[Credit Agreement Berry Petroleum]

37

--------------------------------------------------------------------------------



Section 5.12.    Environmental and Other Laws. Except as disclosed in Section
5.12 of the Disclosure Letter or a Disclosure Report: (a) Restricted Persons are
conducting their businesses in material compliance with all applicable Laws,
including Environmental Laws, and have and are in compliance with all material
licenses and permits required under any such Laws; (b) none of the operations or
properties of any Restricted Person is the subject of federal, state or local
investigation evaluating whether any material remedial action is needed to
respond to a release of any Hazardous Materials into the environment or to the
improper storage or disposal (including storage or disposal at offsite
locations) of any Hazardous Materials; (c) no Restricted Person (and to the best
knowledge of Borrower, no other Person) has filed any notice under any Law
indicating that any Restricted Person is responsible for the improper release
into the environment, or the improper storage or disposal, of any material
amount of any Hazardous Materials or that any Hazardous Materials have been
improperly released, or are improperly stored or disposed of, upon any property
of any Restricted Person; (d) no Restricted Person has transported or arranged
for the transportation of any Hazardous Material to any location which is (i)
listed on the National Priorities List under the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, listed for
possible inclusion on such National Priorities List by the Environmental
Protection Agency in its Comprehensive Environmental Response, Compensation and
Liability Information System List, or listed on any similar state list or (ii)
the subject of federal, state or local enforcement actions or other
investigations which may lead to claims against any Restricted Person for
clean-up costs, remedial work, damages to natural resources or for personal
injury claims (whether under Environmental Laws or otherwise); and (e) no
Restricted Person otherwise has any known material contingent liability under
any Environmental Laws or in connection with the release into the environment,
or the storage or disposal, of any Hazardous Materials. Each Restricted Person
undertook, at the time of its acquisition of each of its material properties,
all appropriate inquiry into the previous ownership and uses of the Property and
any potential environmental liabilities associated therewith.
 
Section 5.13.    Names and Places of Business. No Restricted Person has, during
the preceding five years, had, been known by, or used any other trade or
fictitious name, except as disclosed in Section 5.13 of the Disclosure Letter.
Except as otherwise indicated in Section 5.13 of the Disclosure Letter or a
Disclosure Report, the chief executive office and principal place of business of
each Restricted Person are (and for the preceding five years have been) located
at the address of Borrower set out on the signature pages hereto. Except as
indicated in Section 5.13 of the Disclosure Letter or a Disclosure Report, no
Restricted Person has any other office or place of business.
 
Section 5.14.    Borrower’s Subsidiaries. Borrower does not presently have any
Subsidiary or own any stock in any other corporation or association except those
listed in Section 5.14 of the Disclosure Letter or a Disclosure Report. Neither
Borrower nor any Restricted Person is a member of any general or limited
partnership, joint venture or association of any type whatsoever except those
listed in Section 5.14 of the Disclosure Letter or a Disclosure Report, and
associations, joint ventures or other relationships (a) which are established
pursuant to a standard form operating agreement or similar agreement or which
are partnerships for purposes of federal income taxation only, (b) which are not
corporations or partnerships (or subject to the Uniform Partnership Act) under
applicable state Law, and (c) whose businesses are limited to the exploration,
development and operation of oil, gas or mineral properties and interests owned
directly by the parties in such associations, joint ventures or relationships.
Except as otherwise revealed in a Disclosure Report, Borrower owns, directly or
indirectly, the Equity Interest in each of its Subsidiaries which is indicated
in Section 5.14 of the Disclosure Letter.
 
[Credit Agreement Berry Petroleum]

38

--------------------------------------------------------------------------------



Section 5.15.    Government Regulation. Neither Borrower nor any other
Restricted Person owing Obligations is subject to regulation under the Federal
Power Act, the Investment Company Act of 1940 (as any of the preceding acts have
been amended) or any other Law which regulates the incurring by such Person of
Indebtedness, including Laws relating to common contract carriers or the sale of
electricity, gas, steam, water or other public utility services.
 
Section 5.16.    Insider. No Restricted Person, nor any Person having “control”
(as that term is defined in 12 U.S.C. § 375b(9) or in regulations promulgated
pursuant thereto) of any Restricted Person, is a “director” or an “executive
officer” or “principal shareholder” (as those terms are defined in 12 U.S.C. §
375b(8) or (9) or in regulations promulgated pursuant thereto) of any Lender, of
a bank holding company of which any Lender is a Subsidiary or of any Subsidiary
of a bank holding company of which any Lender is a Subsidiary.
 
Section 5.17.    Solvency. Upon giving effect to the issuance of the Notes, the
execution of the Loan Documents by Borrower and the consummation of the
transactions contemplated hereby, Borrower will be solvent (as such term is used
in applicable bankruptcy, liquidation, receivership, insolvency or similar
Laws).
 
Section 5.18.    Title to Properties; Licenses. Each Restricted Person has good
and defensible title to all of its material properties and assets, free and
clear of all Liens, encumbrances, or adverse claims other than Permitted Liens
and free and clear of all impediments to the use of such properties and assets
in such Restricted Person’s business. Each Restricted Person possesses all
licenses, permits, franchises, patents, copyrights, trademarks and trade names,
and other intellectual property (or otherwise possesses the right to use such
intellectual property without violation of the rights of any other Person) which
are necessary to carry out its business as presently conducted and as presently
proposed to be conducted hereafter, and no Restricted Person is in violation in
any material respect of the terms under which it possesses such intellectual
property or the right to use such intellectual property.
 
 
ARTICLE VI - Affirmative Covenants of Borrower
 
To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to Borrower, and to induce each Lender to enter into
this Agreement and extend credit hereunder, Borrower warrants, covenants and
agrees that until the full and final payment of the Obligations and the
termination of this Agreement, unless Majority Lenders have previously agreed
otherwise:
 
Section 6.1.  Payment and Performance. Borrower will pay all amounts due under
the Loan Documents in accordance with the terms thereof and will observe,
perform and comply with every covenant, term and condition expressed or implied
in the Loan Documents. Borrower will cause each other Restricted Person to
observe, perform and comply with every such term, covenant and condition in any
Loan Document.
 
Section 6.2.  Books, Financial Statements and Reports. Each Restricted Person
will at all times maintain full and accurate books of account and records.
Borrower will maintain and will cause its Subsidiaries to maintain a standard
system of accounting, will maintain its Fiscal Year, and will furnish the
following statements and reports to each Lender Party at Borrower’s expense:
 
[Credit Agreement Berry Petroleum]

39

--------------------------------------------------------------------------------



(a)  As soon as available, and in any event within ninety (90) days after the
end of each Fiscal Year, complete Consolidated and consolidating financial
statements of Borrower together with all notes thereto, prepared in reasonable
detail in accordance with GAAP, together with an unqualified opinion, based on
an audit using generally accepted auditing standards, by independent certified
public accountants selected by Borrower and acceptable to Majority Lenders,
stating that such Consolidated financial statements have been so prepared. These
financial statements shall contain a Consolidated and consolidating balance
sheet as of the end of such Fiscal Year and Consolidated and consolidating
statements of earnings, of cash flows, and of changes in owners’ equity for such
Fiscal Year, each setting forth in comparative form the corresponding figures
for the preceding Fiscal Year.
 
(b)  As soon as available, and in any event within forty-five (45) days after
the end of the first three Fiscal Quarters in each Fiscal Year, Borrower’s
Consolidated and consolidating balance sheet as of the end of such Fiscal
Quarter and Consolidated and consolidating statements of Borrower’s earnings and
cash flows for the period from the beginning of the then current Fiscal Year to
the end of such Fiscal Quarter, all in reasonable detail and prepared in
accordance with GAAP, subject to changes resulting from normal year-end
adjustments. In addition Borrower will, together with each such set of financial
statements and each set of financial statements furnished under subsection (a)
of this section, furnish a certificate in the form of Exhibit D signed by the
Chief Financial Officer or the Treasurer of Borrower stating that such financial
statements are accurate and complete (subject to normal year-end adjustments),
stating that he has reviewed the Loan Documents, containing calculations showing
compliance (or non-compliance) at the end of such Fiscal Quarter with the
requirements of Section 7.11 and Section 7.12 and stating that no Default exists
at the end of such Fiscal Quarter or at the time of such certificate or
specifying the nature and period of existence of any such Default.
 
(c)  Promptly upon their becoming available, copies of all financial statements,
reports, notices and proxy statements sent by any Restricted Person to its
stockholders and all registration statements, periodic reports and other
statements and schedules filed by any Restricted Person with any securities
exchange, the Securities and Exchange Commission or any similar governmental
authority. Documents required to be delivered pursuant to Section 6.2(a), (b) or
(c) (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto, on the Borrower’s website on the Internet
at the website address listed in the Disclosure Letter; or (ii) on which such
documents are posted on the Borrower’s behalf on IntraLinks/IntraAgency or
another relevant website, if any, including, but not limited to any filings made
on EDGAR to which each Lender and the Administrative Agent have access (whether
a commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (x) the Borrower shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (y) the Borrower
shall notify (which may be by facsimile or electronic mail) the Administrative
Agent and each Lender of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the Compliance
Certificates required by Section 6.2(b) to the Administrative Agent and each of
the Lenders. Except for such Compliance Certificates, the Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
 
[Credit Agreement Berry Petroleum]

40

--------------------------------------------------------------------------------



(d)  By March 31 of each year, an Engineering Report prepared by DeGolyer &
MacNaughton, or other independent petroleum engineers chosen by Borrower and
acceptable to Majority Lenders, concerning all oil and gas properties and
interests owned by any Restricted Person which are located in or offshore of the
United States and which have attributable to them proved oil or gas reserves.
This report shall be satisfactory to Administrative Agent, shall contain
sufficient information to enable Borrower to meet the reporting requirements
concerning oil and gas reserves contained in Regulations S-K and S-X promulgated
by the Securities and Exchange Commission and shall contain information and
analysis comparable in scope to that contained in the Initial Engineering
Report.
 
(e)  As soon as available, and in any event within sixty (60) days after the end
of each Fiscal Quarter, a report describing by field the gross volume of
production and sales prices attributable to production during each calendar
month during such Fiscal Quarter from the properties described in the most
recent Engineering Report.
 
(f)   When required under Section 2.9(b) or Section 2.9(c), the Engineering
Reports described therein and together with each Engineering Report required
under Section 2.9(b), lease operating statements for the preceding Fiscal Year,
which include monthly lease operating statements, for properties covered by such
Engineering Report.
 
(g)  When Borrower or a Consolidated subsidiary of Borrower acquires assets
during a Four-Quarter Period and such assets are included in the calculation of
Adjusted EBITDA for such Four-Quarter Period, Borrower shall deliver to
Administrative Agent and Lenders, together with the financial statements
described in Section 6.2(b), pro forma financial statements of Borrower for such
period prepared on a Consolidated basis as if such assets had been acquired by
Borrower or such subsidiary on the first day of such Four-Quarter Period.
 
(h)  Concurrently with the reports referred to in Section 6.2(d), a report
describing material gas imbalances and curtailments of production for the
Collateral.
 
Section 6.3.  Other Information and Inspections. Each Restricted Person will
furnish to each Lender any information which Administrative Agent may from time
to time request concerning any provision of the Loan Documents or any matter in
connection with Restricted Persons’ businesses, properties, prospects, financial
condition and operations. Each Restricted Person will permit representatives
appointed by Administrative Agent (including independent accountants, auditors,
Administrative Agents, attorneys, appraisers and any other Persons) to visit and
inspect during normal business hours any of such Restricted Person’s property,
including its books of account, other books and records, and any facilities or
other business assets, and to make extra copies therefrom and photocopies and
photographs thereof, and to write down and record any information such
representatives obtain, and each Restricted Person shall permit Administrative
Agent or its representatives to investigate and verify the accuracy of the
information furnished to Administrative Agent or any Lender in connection with
the Loan Documents and to discuss all such matters with its officers, employees
and representatives.
 
[Credit Agreement Berry Petroleum]

41

--------------------------------------------------------------------------------



Section 6.4.  Notice of Material Events and Change of Address. Borrower will
promptly notify each Lender in writing, stating that such notice is being given
pursuant to this Agreement, of:
 
(a)  occurrence of any Material Adverse Change,
 
(b)  the occurrence of any Default,
 
(c)  the acceleration of the maturity of any Indebtedness owed by any Restricted
Person or of any default by any Restricted Person under any indenture, mortgage,
agreement, contract or other instrument to which any of them is a party or by
which any of them or any of their properties is bound, if such acceleration or
default could cause a Material Adverse Change,
 
(d)  the occurrence of any Termination Event,
 
(e)  any claim of $10,000,000 or more, any notice of potential liability under
any Environmental Laws which might exceed such amount, or any other material
adverse claim asserted against any Restricted Person or with respect to any
Restricted Person’s properties, and
 
(f)   the filing of any suit or proceeding against any Restricted Person in
which an adverse decision could cause a Material Adverse Change.
 
Upon the occurrence of any of the foregoing Restricted Persons will take all
necessary or appropriate steps to remedy promptly any such Material Adverse
Change, Default, acceleration, default or Termination Event, to protect against
any such adverse claim, to defend any such suit or proceeding, and to resolve
all controversies on account of any of the foregoing. Borrower will also notify
Administrative Agent and Administrative Agent’s counsel in writing at least
twenty Business Days prior to the date that any Restricted Person changes its
name or the location of its chief executive office or principal place of
business or the place where it keeps its books and records, furnishing with such
notice any necessary financing statement amendments or requesting Administrative
Agent and its counsel to prepare the same.
 
Section 6.5.  Maintenance of Properties. Each Restricted Person will maintain,
preserve, protect, and keep all property used or useful in the conduct of its
business in good condition and in compliance with all applicable Laws, and will
from time to time make all repairs, renewals and replacements needed to enable
the business and operations carried on in connection therewith to be promptly
and advantageously conducted at all times.
 
Section 6.6.  Maintenance of Existence and Qualifications. Each Restricted
Person will maintain and preserve its existence and its rights and franchises in
full force and effect and will qualify to do business in all states or
jurisdictions where required by applicable Law, except where the failure so to
qualify will not cause a Material Adverse Change.
 
[Credit Agreement Berry Petroleum]

42

--------------------------------------------------------------------------------



Section 6.7.  Payment of Trade Liabilities, Taxes, etc. Each Restricted Person
will (a) timely file all required tax returns; (b) timely pay all taxes,
assessments, and other governmental charges or levies imposed upon it or upon
its income, profits or property; (c) pay all Liabilities owed by it on ordinary
trade terms to vendors, suppliers and other Persons providing goods and services
used by it in the ordinary course of its business within a period of time after
the invoice date that is customary in the oil and gas industry; (d) pay and
discharge when due all other Liabilities now or hereafter owed by it; and (e)
maintain appropriate accruals and reserves for all of the foregoing in
accordance with GAAP. Each Restricted Person may, however, delay paying or
discharging any of the foregoing so long as it is in good faith contesting the
validity thereof by appropriate proceedings and has set aside on its books
adequate reserves therefor.
 
Section 6.8.  Insurance. Each Restricted Person shall at all times maintain (at
its own expense) insurance for its property and its liability for injury to
persons or property in accordance with the Insurance Schedule, which insurance
shall be by financially sound and reputable insurers. 
 
Section 6.9.  Performance on Borrower’s Behalf. If any Restricted Person fails
to pay any taxes, insurance premiums, expenses, attorneys’ fees or other amounts
it is required to pay under any Loan Document, Administrative Agent may pay the
same. Borrower shall immediately reimburse Administrative Agent for any such
payments and each amount paid by Administrative Agent shall constitute an
Obligation owed hereunder which is due and payable on the date such amount is
paid by Administrative Agent.
 
Section 6.10.    Interest. Borrower hereby promises to each Lender Party to pay
interest at the Default Rate applicable to Base Rate Loans on all Obligations
(including Obligations to pay fees or to reimburse or indemnify any Lender)
which Borrower has in this Agreement promised to pay to such Lender Party and
which are not paid when due. Such interest shall accrue from the date such
Obligations become due until they are paid.
 
Section 6.11.    Compliance with Agreements and Law
 
. Each Restricted Person will perform all material obligations it is required to
perform under the terms of each indenture, mortgage, deed of trust, security
agreement, lease, franchise, agreement, contract or other instrument or
obligation to which it is a party or by which it or any of its properties is
bound. Each Restricted Person will conduct its business and affairs in
compliance with all Laws applicable thereto and will maintain in good standing
all licenses that may be necessary or appropriate to carry on its business.
 
Section 6.12.    Environmental Matters; Environmental Reviews.
 
[Credit Agreement Berry Petroleum]

43

--------------------------------------------------------------------------------



(a)  Each Restricted Person will comply in all material respects with all
Environmental Laws now or hereafter applicable to such Restricted Person, as
well as all contractual obligations and agreements with respect to environmental
remediation or other environmental matters, and shall obtain, at or prior to the
time required by applicable Environmental Laws, all environmental, health and
safety permits, licenses and other authorizations necessary for its operations
and will maintain such authorizations in full force and effect. No Restricted
Person will do anything or permit anything to be done which will subject any of
its properties to any remedial obligations under, or result in noncompliance
with applicable permits and licenses issued under, any applicable Environmental
Laws, assuming disclosure to the applicable governmental authorities of all
relevant facts, conditions and circumstances. Upon Administrative Agent’s
reasonable request, at any time and from time to time, Borrower will provide at
its own expense an environmental inspection of any of the Restricted Persons’
material real properties and audit of their environmental compliance procedures
and practices, in each case from an engineering or consulting firm approved by
Administrative Agent. Administrative Agent and Lenders will use their best
efforts to protect any attorney client privilege that exists with respect to
reports or audits prepared by such engineers or consultants.
 
(b)  Borrower will promptly furnish to Administrative Agent all written notices
of violation, orders, claims, citations, complaints, penalty assessments, suits
or other proceedings received by any Restricted Person, or of which Borrower
otherwise has notice, pending or threatened against any Restricted Person by any
governmental authority with respect to any alleged violation of or
non-compliance with any Environmental Laws or relating to potential
responsibility with respect to any investigation or clean-up of Hazardous
Material at any location, in each case which involves a claim or liability in
excess of $10,000,000.
 
Section 6.13.    Evidence of Compliance. Each Restricted Person will furnish to
each Lender at such Restricted Person’s or Borrower’s expense all evidence which
Administrative Agent from time to time reasonably requests in writing as to the
accuracy and validity of or compliance with all representations, warranties and
covenants made by any Restricted Person in the Loan Documents, the satisfaction
of all conditions contained therein, and all other matters pertaining thereto.
 
Section 6.14.    Bank Accounts; Offset. To secure the repayment of the
Obligations Borrower hereby grants to each Lender a security interest, a lien,
and a right of offset, each of which shall be in addition to all other
interests, liens, and rights of any Lender at common Law, under the Loan
Documents, or otherwise, and each of which shall be upon and against (a) any and
all moneys, securities or other property (and the proceeds therefrom) of
Borrower now or hereafter held or received by or in transit to any Lender from
or for the account of Borrower, whether for safekeeping, custody, pledge,
transmission, collection or otherwise, (b) any and all deposits (general or
special, time or demand, provisional or final) of Borrower with any Lender, and
(c) any other credits and claims of Borrower at any time existing against any
Lender, including claims under certificates of deposit. At any time and from
time to time after the occurrence of any Default, each Lender is hereby
authorized to foreclose upon, or to offset against the Obligations then due and
payable (in either case without notice to Borrower), any and all items
hereinabove referred to. The remedies of foreclosure and offset are separate and
cumulative, and either may be exercised independently of the other without
regard to procedures or restrictions applicable to the other.
 
[Credit Agreement Berry Petroleum]

44

--------------------------------------------------------------------------------



Section 6.15.    Guaranties of Borrower’s Subsidiaries. Each Domestic Subsidiary
of Borrower that is a Material Subsidiary now existing or created, acquired or
coming into existence after the date hereof shall, promptly upon request by
Administrative Agent, execute and deliver to Administrative Agent an absolute
and unconditional guaranty of the timely repayment of the Obligations and the
due and punctual performance of the obligations of Borrower hereunder, which
guaranty shall be satisfactory to Administrative Agent in form and substance.
Each such Domestic Subsidiary of Borrower that is a Material Subsidiary existing
on the date hereof shall duly execute and deliver such a guaranty prior to the
making of any Loan hereunder. Borrower will cause each such Domestic Subsidiary
to deliver to Administrative Agent, simultaneously with its delivery of such a
guaranty, written evidence satisfactory to Administrative Agent and its counsel
that such Domestic Subsidiary has taken all company action necessary to duly
approve and authorize its execution, delivery and performance of such guaranty
and any other documents which it is required to execute.
 
Section 6.16.    Pledge of Stock of Foreign Subsidiaries. Borrower shall execute
and deliver to Administrative Agent (and shall cause each Restricted Person to
execute and deliver to Administrative Agent) a pledge agreement covering
sixty-six percent (66%) of its Equity Interest in each Foreign Subsidiary of
Borrower that is a Material Subsidiary now existing or created, acquired or
coming into existence after the date hereof and securing the Obligations, in
form and substance acceptable to Administrative Agent. Borrower shall also
deliver to Administrative Agent all certificates (or other evidence acceptable
to Administrative Agent) evidencing Borrower’s Equity Interest in such Foreign
Subsidiary which shall be duly endorsed or accompanied by stock powers executed
in blank (as applicable) as Administrative Agent shall deem necessary or
appropriate to grant, evidence and perfect a first priority Lien in Borrower’s
Equity Interest in such Foreign Subsidiary.
 
 
ARTICLE VII - Negative Covenants of Borrower
 
To conform with the terms and conditions under which each Lender is willing to
have credit outstanding to Borrower, and to induce each Lender to enter into
this Agreement and make the Loans, Borrower warrants, covenants and agrees that
until the full and final payment of the Obligations and the termination of this
Agreement, unless Majority Lenders have previously agreed otherwise:
 
Section 7.1.  Indebtedness. No Restricted Person will in any manner owe or be
liable for Indebtedness except:
 
(a)  the Obligations.
 
(b)  Liabilities for taxes and governmental assessments in the ordinary course
of business that are not yet due.
 
(c)  Indebtedness arising under Hedging Contracts permitted under Section 7.3.
 
(d)  Liability for that certain royalty associated with production from
Borrower’s Formax properties.
 
(e)  Permitted Subordinated Debt.
 
(f)   Senior Debt (including without limitation, Money Market Facilities) which
does not in the aggregate exceed, at any one time outstanding, the amount equal
to the Borrowing Base minus the Facility Usage.
 
[Credit Agreement Berry Petroleum]

45

--------------------------------------------------------------------------------



(g)  miscellaneous items of Indebtedness not described in subsections (a)
through (f) which do not in the aggregate (taking into account all such
Indebtedness of all Restricted Persons) exceed at any one time an amount equal
to five percent (5%) of the Net Worth of Borrower at such time.
 
Section 7.2.  Limitation on Liens. Except for Permitted Liens, no Restricted
Person will create, assume or permit to exist any Lien upon any of the
properties or assets which it now owns or hereafter acquires.
 
Section 7.3.  Hedging Contracts. No Restricted Person will be a party to or in
any manner be liable on any Hedging Contract except:
 
(a)  Contracts entered into with the purpose and effect of fixing prices on oil
or gas expected to be produced, sold or transported by Restricted Persons from
its oil and gas properties or gas expected to be purchased by Restricted Persons
for use in oil production by such Restricted Persons, provided that at all
times: (i) no such contract fixes a price for a term of more than 60 months
except (x) contracts that are directly hedged to offset a longer term fixed rate
contract and (y) contracts covering oil and gas properties in the Midway-Sunset
Field which have a term not to exceed 84 months; (ii) the aggregate monthly
production covered by all such contracts having terms of up to 60 months
(determined, in the case of contracts that are not settled on a monthly basis,
by a monthly proration acceptable to Administrative Agent) for any single month
does not in the aggregate exceed 90% of Restricted Persons’ aggregate Projected
Oil and Gas Production anticipated to be sold in the ordinary course of
Restricted Persons’ businesses for such month, and the aggregate monthly
production covered by all such contracts having a term of more than 60 months
but not more than 84 months shall not in the aggregate exceed 60% of the
Restricted Persons’ aggregate Projected Oil and Gas Production from the
Midway-Sunset Field anticipated to be sold in the ordinary course of such
Persons’ business for such month, (iii) no such contract requires any Restricted
Person to put up money, assets, letters of credit or other security against the
event of its nonperformance prior to actual default by such Restricted Person in
performing its obligations thereunder, and (iv) each such contract is with a
counterparty or has a guarantor of the obligation of the counterparty who
(unless such counterparty is a Lender or one of its Affiliates) at the time the
contract is made has long-term obligations rated A1 by Moody’s or A+ by S & P,
or better, respectively, by either Rating Agency.
 
As used in this section, the term “Projected Oil and Gas Production” means the
projected production of oil or gas (measured by volume unit or BTU equivalent,
not sales price) for the term of the contracts or a particular month, as
applicable, from properties and interests owned by any Restricted Person which
are located in or offshore of the United States and which have attributable to
them Proved Developed Producing Reserves, as such production is projected in the
most recent report delivered pursuant to Section 6.2(d), after deducting
projected production from any properties or interests sold or under contract for
sale that had been included in such report and after adding projected production
from any properties or interests that had not been reflected in such report but
that are reflected in a separate or supplemental reports meeting the
requirements of such Section 6.2(d) above and otherwise are satisfactory to
Administrative Agent.
 
[Credit Agreement Berry Petroleum]

46

--------------------------------------------------------------------------------



(b)  Contracts entered into by a Restricted Person with the purpose and effect
of fixing interest rates on a principal amount of indebtedness of such
Restricted Person that is accruing interest at a variable rate, provided that
(i) the aggregate notional amount of such contracts never exceeds eighty percent
(80%) of the anticipated outstanding principal balance of the indebtedness to be
hedged by such contracts or an average of such principal balances calculated
using a generally accepted method of matching interest swap contracts to
declining principal balances, (ii) the floating rate index of each such contract
generally matches the index used to determine the floating rates of interest on
the corresponding indebtedness to be hedged by such contract and (iii) each such
contract is with a counterparty or has a guarantor of the obligation of the
counterparty who (unless such counterparty is a Lender or one of its Affiliates)
at the time the contract is made has long-term obligations rated A1 by Moody’s
or A+ by S & P, or better.
 
(c)  Contracts entered into with the purpose and effect of fixing prices on
electricity expected to be produced or sold by Restricted Persons, provided that
at all times: (i) no such contract fixes a price for a term of more than sixty
(60) months, (ii) the aggregate monthly production covered by all such contracts
(determined, in the case of contracts that are not settled on a monthly basis,
by a monthly proration acceptable to Administrative Agent) for any single month
does not in the aggregate exceed ninety percent (90%) of Restricted Persons’
aggregate Projected Electricity Production anticipated to be sold in the
ordinary course of Restricted Persons’ businesses for such month, (iii) no such
contract requires any Restricted Person to put up money, assets, letters of
credit or other security against the event of its nonperformance prior to actual
default by such Restricted Person in performing its obligations thereunder, and
(iv) each such contract is with a counterparty or has a guarantor of the
obligation of the counterparty who (unless such counterparty is a Lender or one
of its Affiliates) at the time the contract is made has long-term obligations
rated A1 by Moody’s or A+ by S&P, or better, respectively, by either Rating
Agency. As used in this subsection, the term “Projected Electricity Production”
means the projected production of electricity (measured by volume unit or
megawatt per hour equivalent, not sales price) for the term of the contracts or
a particular month, as applicable, from generating facilities owned by any
Restricted Person which are located in the United States and projected by
Restricted Persons.
 
Section 7.4.  Limitation on Mergers, Issuances of Securities. No Restricted
Person will merge or consolidate with or into any other Person; provided that so
long as no Default has occurred and is continuing or will occur as a result
thereof (a) Borrower may merge or consolidate with another Person so long as
Borrower is the surviving business entity, (b) any wholly-owned Subsidiary of
Borrower may be merged into or consolidated with another Person so long as
Borrower or a wholly-owned Subsidiary of Borrower is the surviving business
entity, and (c) any Subsidiary of Borrower may merge or consolidate with another
Person so long as Borrower or a Subsidiary of Borrower is the surviving business
entity. Borrower will not issue any securities other than shares of its common
stock and any options or warrants giving the holders thereof only the right to
acquire such shares. No Subsidiary of Borrower will issue any additional shares
of its capital stock or other securities or any options, warrants or other
rights to acquire such additional shares or other securities except to Borrower
and only to the extent not otherwise forbidden under the terms hereof. No
Subsidiary of Borrower which is a partnership will allow any diminution of
Borrower’s interest (direct or indirect) therein. 
 
[Credit Agreement Berry Petroleum]

47

--------------------------------------------------------------------------------



Section 7.5.  Limitation on Sales of Property. No Restricted Person will sell,
transfer, lease, exchange, alienate or dispose of any of its material assets or
properties or any material interest therein or portions thereof, or discount,
sell, pledge or assign any notes payable to it, accounts receivable or future
income, except:
 
(a)  equipment which is worthless or obsolete or which is replaced by equipment
of equal suitability and value;
 
(b)  inventory (including oil and gas sold as produced and seismic data) which
is sold in the ordinary course of business on ordinary trade terms;
 
(c)  capital stock of any of Borrower’s Subsidiaries which is transferred to
Borrower or a wholly owned Subsidiary of Borrower;
 
(d)  interests in oil and gas properties or portions thereof, to which no proved
reserves of oil, gas or other liquid or gaseous hydrocarbons are properly
attributed;
 
(e)  leases of drilling rigs in the ordinary course of business; and
 
(f)  other property which is sold for fair consideration; provided that the
aggregate sales price for all such property sold during any period of twelve
(12) consecutive calendar months shall not exceed seven and one-half percent
(7.5%) of Borrower’s Consolidated Net Worth.
 
Borrower’s Montalvo property located in Ventura County, California was not and
will not be considered in determining the Borrowing Base and therefore such
property is not subject to the limitations of this Section 7.5.


Section 7.6.  Limitation on Dividends and Stock Repurchases. No Restricted
Person will declare or make any Dividends or Stock Repurchases other than (i)
Dividends payable to Borrower, (ii) Stock Repurchases by Borrower; provided that
the aggregate amount paid by Borrower in connection therewith does not exceed
$35,000,000 during any Four-Quarter Period, and (iii) so long as no Default has
occurred and is continuing or will occur as a result thereof, Dividends payable
to Borrower’s shareholders, to the extent that the aggregate value of all such
Dividends made during any Four-Quarter Period does not exceed the greater of
$20,000,000 or seventy-five percent (75%) of Net Income for such Four-Quarter
Period.
 
Section 7.7.  Limitation on Acquisitions, Investments; and New Businesses.
Except as expressly permitted by this section, no Restricted Person will (a)
make any expenditure or commitment or incur any obligation or enter into or
engage in any transaction, or (b) make any acquisitions of or capital
contributions to or other Investments in any Person or property; provided that
the Restricted Persons (i) may make Permitted Investments and Core Acquisitions
and Investments without limitation, and (ii) may make Non-Core Acquisitions and
Investments so long as the aggregate amount expended on Non-Core Acquisitions
and Investments during the period from the date hereof until the Maturity Date
never exceeds 10% of Borrower’s Net Worth at any time during such period. No
Restricted Person will engage directly or indirectly in any business or conduct
any operations except in connection with or incidental to its present businesses
and operations. 
 
[Credit Agreement Berry Petroleum]

48

--------------------------------------------------------------------------------



Section 7.8.  Limitation on Credit Extensions. Except for Permitted Investments,
no Restricted Person will extend credit, make advances or make loans other than
(a) normal and prudent extensions of credit to customers buying goods and
services in the ordinary course of business, which extensions shall not be for
longer periods than those extended by similar businesses operated in a normal
and prudent manner. 
 
Section 7.9.  Transactions with Affiliates. Neither Borrower nor any of its
Subsidiaries will engage in any material transaction with any of its Affiliates
on terms which are less favorable to it than those which would have been
obtainable at the time in arm’s-length dealing with Persons other than such
Affiliates, provided that such restriction shall not apply to transactions among
Borrower and its wholly owned Subsidiaries.
 
Section 7.10.    Prohibited Contracts. Except as expressly provided for in the
Loan Documents, no Restricted Person will, directly or indirectly, enter into,
create, or otherwise allow to exist any contract or other consensual restriction
on (a) the ability of any Subsidiary of Borrower to (i) pay dividends or make
other distributions to Borrower, (ii) to redeem equity interests held in it by
Borrower, (iii) to repay loans and other indebtedness owing by it to Borrower,
or (iv) to transfer any of its assets to Borrower or (b) the ability of any
Restricted Person to grant to Agent and Lenders Liens on its assets. No ERISA
Affiliate will incur any obligation to contribute to any “multiemployer plan” as
defined in Section 4001 of ERISA.
 
Section 7.11.    Current Ratio. The ratio of Borrower’s Current Assets to
Borrower’s Current Liabilities will never be less than 1.0 to 1.0.
 
Section 7.12.    EBITDA to Total Funded Debt Ratio. At the end of any Fiscal
Quarter, the ratio of (a) Total Funded Debt to (b) Adjusted EBITDA for the
Four-Quarter Period then ended, will not be greater than 3.5 to 1.0.
 
 
ARTICLE VIII - Events of Default and Remedies
 
Section 8.1.  Events of Default. Each of the following events constitutes an
Event of Default under this Agreement:
 
(a)  Any Restricted Person fails to pay any principal component of any
Obligation (including but not limited to any Borrowing Base Deficiency) when due
and payable, whether at a date for the payment of a fixed installment or as a
contingent or other payment becomes due and payable or as a result of
acceleration or otherwise;
 
(b)  Any Restricted Person fails to pay any Obligation (other than the
Obligations in subsection (a) above) when due and payable, whether at a date for
the payment of a fixed installment or as a contingent or other payment becomes
due and payable or as a result of acceleration or otherwise, within three
Business Days after the same becomes due;
 
(c)  Any “default” or “event of default” occurs under any Loan Document which
defines either such term, and the same is not remedied within the applicable
period of grace (if any) provided in such Loan Document;
 
[Credit Agreement Berry Petroleum]

49

--------------------------------------------------------------------------------



(d)  Any Restricted Person fails to duly observe, perform or comply with any
covenant, agreement or provision of Section 6.4 or Article VII;
 
(e)  Any Restricted Person fails (other than as referred to in subsections (a),
(b), (c) or (d) above) to duly observe, perform or comply with any covenant,
agreement, condition or provision of any Loan Document, and such failure remains
unremedied for a period of thirty (30) days after notice of such failure is
given by Administrative Agent to Borrower;
 
(f)   Any representation or warranty previously, presently or hereafter made in
writing by or on behalf of any Restricted Person in connection with any Loan
Document shall prove to have been false or incorrect in any material respect on
any date on or as of which made, or any Loan Document at any time ceases to be
valid, binding and enforceable as warranted in Section 5.5 for any reason other
than its release or subordination by Administrative Agent;
 
(g)  Any Restricted Person fails to duly observe, perform or comply with any
agreement with any Person or any term or condition of any instrument, if such
agreement or instrument is materially significant to Borrower or to Borrower and
its Subsidiaries on a Consolidated basis, and such failure is not remedied
within the applicable period of grace (if any) provided in such agreement or
instrument;
 
(h)  Any Restricted Person (i) fails to pay any portion, when such portion is
due, of any of its Indebtedness in excess of $25,000,000, or (ii) breaches or
defaults in the performance of any agreement or instrument by which any such
Indebtedness is issued, evidenced, governed, or secured, and any such failure,
breach or default continues beyond any applicable period of grace provided
therefor;
 
(i)   Either (i) any “accumulated funding deficiency” (as defined in Section
412(a) of the Internal Revenue Code) in excess of $5,000,000 exists with respect
to any ERISA Plan, whether or not waived by the Secretary of the Treasury or his
delegate, or (ii) any Termination Event occurs with respect to any ERISA Plan
and the then current value of such ERISA Plan’s benefit liabilities exceeds the
then current value of such ERISA Plan’s assets available for the payment of such
benefit liabilities by more than $5,000,000 (or in the case of a Termination
Event involving the withdrawal of a substantial employer, the withdrawing
employer’s proportionate share of such excess exceeds such amount);
 
(j)   Any Restricted Person:
 
(i)  suffers the entry against it of a judgment, decree or order for relief by a
Tribunal of competent jurisdiction in an involuntary proceeding commenced under
any applicable bankruptcy, insolvency or other similar Law of any jurisdiction
now or hereafter in effect, including the federal Bankruptcy Code, as from time
to time amended, or has any such proceeding commenced against it which remains
undismissed for a period of thirty days; or
 
(ii)  commences a voluntary case under any applicable bankruptcy, insolvency or
similar Law now or hereafter in effect, including the federal Bankruptcy Code,
as from time to time amended; or applies for or consents to the entry of an
order for relief in an involuntary case under any such Law; or makes a general
assignment for the benefit of creditors; or fails generally to pay (or admits in
writing its inability to pay) its debts as such debts become due; or takes
corporate or other action to authorize any of the foregoing; or
 
[Credit Agreement Berry Petroleum]

50

--------------------------------------------------------------------------------



(iii)    suffers the appointment of or taking possession by a receiver,
liquidator, assignee, custodian, trustee, sequestrator or similar official of
all or a substantial part of its assets in a proceeding brought against or
initiated by it, and such appointment or taking possession is neither made
ineffective nor discharged within thirty days after the making thereof, or such
appointment or taking possession is at any time consented to, requested by, or
acquiesced to by it; or
 
(iv)    suffers the entry against it of a final judgment for the payment of
money in excess of $5,000,000 (not covered by insurance satisfactory to
Administrative Agent in its discretion), unless the same is discharged within
thirty days after the date of entry thereof or an appeal or appropriate
proceeding for review thereof is taken within such period and a stay of
execution pending such appeal is obtained; or
 
(v)     suffers a writ or warrant of attachment or any similar process to be
issued by any Tribunal against all or any substantial part of its assets and
such writ or warrant of attachment or any similar process is not stayed or
released within thirty days after the entry or levy thereof or after any stay is
vacated or set aside;
 
(k)  Any Change of Control occurs; and
 
(l)   Any Material Adverse Change occurs.
 
Upon the occurrence of an Event of Default described in subsection (j)(i),
(j)(ii) or (j)(iii) of this section with respect to Borrower, all of the
Obligations shall thereupon be immediately due and payable, without demand,
presentment, notice of demand or of dishonor and nonpayment, protest, notice of
protest, notice of intention to accelerate, declaration or notice of
acceleration, or any other notice or declaration of any kind, all of which are
hereby expressly waived by Borrower and each Restricted Person who at any time
ratifies or approves this Agreement. Upon any such acceleration, any obligation
of any Lender and any obligation of LC Issuer to issue Letters of Credit
hereunder to make any further Loans shall be permanently terminated. During the
continuance of any other Event of Default, Administrative Agent at any time and
from time to time may (and upon written instructions from Majority Lenders,
Administrative Agent shall), without notice to Borrower or any other Restricted
Person, do either or both of the following: (1) terminate any obligation of
Lenders to make Loans hereunder, and any obligation of LC Issuer to issue
Letters of Credit hereunder, and (2) declare any or all of the Obligations
immediately due and payable, and all such Obligations shall thereupon be
immediately due and payable, without demand, presentment, notice of demand or of
dishonor and nonpayment, protest, notice of protest, notice of intention to
accelerate, declaration or notice of acceleration, or any other notice or
declaration of any kind, all of which are hereby expressly waived by Borrower
and each Restricted Person who at any time ratifies or approves this Agreement.
 
[Credit Agreement Berry Petroleum]

51

--------------------------------------------------------------------------------



Section 8.2.  Remedies. If any Default shall occur and be continuing, each
Lender Party may protect and enforce its rights under the Loan Documents by any
appropriate proceedings, including proceedings for specific performance of any
covenant or agreement contained in any Loan Document, and each Lender Party may
enforce the payment of any Obligations due it or enforce any other legal or
equitable right which it may have. All rights, remedies and powers conferred
upon Lender Parties under the Loan Documents shall be deemed cumulative and not
exclusive of any other rights, remedies or powers available under the Loan
Documents or at Law or in equity.
 
 
ARTICLE IX - Administrative Agent
 
Section 9.1.  Appointment and Authority. Each Lender Party hereby irrevocably
authorizes Administrative Agent, and Administrative Agent hereby undertakes, to
receive payments of principal, interest and other amounts due hereunder as
specified herein and to take all other actions and to exercise such powers under
the Loan Documents as are specifically delegated to Administrative Agent by the
terms hereof or thereof, together with all other powers reasonably incidental
thereto. The relationship of Administrative Agent to the other Lender Parties is
only that of one commercial lender acting as Administrative Agent for others,
and nothing in the Loan Documents shall be construed to constitute
Administrative Agent a trustee or other fiduciary for any Lender Party or any
holder of any participation in a Note nor to impose on Administrative Agent
duties and obligations other than those expressly provided for in the Loan
Documents. With respect to any matters not expressly provided for in the Loan
Documents and any matters which the Loan Documents place within the discretion
of Administrative Agent, Administrative Agent shall not be required to exercise
any discretion or take any action, and it may request instructions from Lenders
with respect to any such matter, in which case it shall be required to act or to
refrain from acting (and shall be fully protected and free from liability to all
Lender Parties in so acting or refraining from acting) upon the instructions of
Majority Lenders (including itself), provided, however, that Administrative
Agent shall not be required to take any action which exposes it to a risk of
personal liability that it considers unreasonable or which is contrary to the
Loan Documents or to applicable Law. Upon receipt by Administrative Agent from
Borrower of any communication calling for action on the part of Lenders or upon
notice from any other Lender to Administrative Agent of a Default,
Administrative Agent shall promptly notify each other Lender thereof.
 
[Credit Agreement Berry Petroleum]

52

--------------------------------------------------------------------------------



Section 9.2.  Exculpation, Administrative Agent’s Reliance, Etc. Neither
Administrative Agent nor any of its directors, officers, Administrative Agents,
attorneys, or employees shall be liable for any action taken or omitted to be
taken by any of them under or in connection with the Loan Documents, including
their negligence of any kind, except that each shall be liable for its own gross
negligence or willful misconduct. Without limiting the generality of the
foregoing, Administrative Agent (a) may treat the payee of any Note as the
holder thereof until Administrative Agent receives written notice of the
assignment or transfer thereof in accordance with this Agreement, signed by such
payee and in form satisfactory to Administrative Agent; (b) may consult with
legal counsel (including counsel for Borrower), independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (c) makes no warranty or representation to any
other Lender and shall not be responsible to any other Lender Party for any
statements, warranties or representations made in or in connection with the Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of the
Loan Documents on the part of any Restricted Person or to inspect the property
(including the books and records) of any Restricted Person; (e) shall not be
deemed to have knowledge of the occurrence of a Default unless it shall have
received notice thereof specifying that it is a “Notice of Default,” (f) shall
not be responsible to any other Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of any Loan Document
or any instrument or document furnished in connection therewith; (g) may rely
upon the representations and warranties of each Restricted Person or Lender
Party in exercising its powers hereunder; and (h) shall incur no liability under
or in respect of the Loan Documents by acting upon any notice, consent,
certificate or other instrument or writing (including any facsimile, telegram,
cable or telex) believed by it to be genuine and signed or sent by the proper
Person or Persons.
 
Section 9.3.  Credit Decisions. Each Lender Party acknowledges that it has,
independently and without reliance upon any other Lender Party, made its own
analysis of Borrower and the transactions contemplated hereby and its own
independent decision to enter into this Agreement and the other Loan Documents.
Each Lender Party also acknowledges that it will, independently and without
reliance upon any other Lender Party and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under the Loan Documents.
 
Section 9.4.  Indemnification. Each Lender agrees to indemnify Administrative
Agent (to the extent not reimbursed by Borrower within ten (10) days after
demand) from and against such Lender’s Percentage Share of any and all
liabilities, obligations, claims, losses, damages, penalties, fines, actions,
judgments, suits, settlements, costs, expenses or disbursements (including
reasonable fees of attorneys, accountants, experts and advisors) of any kind or
nature whatsoever (in this section collectively called “liabilities and costs”)
which to any extent (in whole or in part) may be imposed on, incurred by, or
asserted against Administrative Agent growing out of, resulting from or in any
other way associated with the Loan Documents and the transactions and events
(including the enforcement thereof) at any time associated therewith or
contemplated therein (whether arising in contract or in tort and otherwise and
including any violation or noncompliance with any Environmental Laws by any
Person or any liabilities or duties of any Person with respect to Hazardous
Materials found in or released into the environment).
 
THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY, OR ARE CAUSED, IN WHOLE OR IN PART, BY ANY
NEGLIGENT ACT OR OMISSION OF ANY KIND BY ADMINISTRATIVE AGENT,
 
[Credit Agreement Berry Petroleum]

53

--------------------------------------------------------------------------------



provided only that no Lender shall be obligated under this section to indemnify
Administrative Agent for that portion, if any, of any liabilities and costs
which is proximately caused by Administrative Agent’s own individual gross
negligence or willful misconduct, as determined in a final judgment. Cumulative
of the foregoing, each Lender agrees to reimburse Administrative Agent promptly
upon demand for such Lender’s Percentage Share of any costs and expenses to be
paid to Administrative Agent by Borrower under Section 10.4(a) to the extent
that Administrative Agent is not timely reimbursed for such expenses by Borrower
as provided in such section. As used in this section the term “Administrative
Agent” shall refer not only to the Person designated as such in Section 1.1 but
also to each director, officer, Administrative Agent, agent, advisor, attorney,
employee, representative and Affiliate of such Person.
 
Section 9.5.  Rights as Lender. In its capacity as a Lender, Administrative
Agent shall have the same rights and obligations as any Lender and may exercise
such rights as though it were not Administrative Agent. Administrative Agent may
accept deposits from, lend money to, act as trustee under indentures of, and
generally engage in any kind of business with any Restricted Person or their
Affiliates, all as if it were not Administrative Agent hereunder and without any
duty to account therefor to any other Lender.
 
Section 9.6.  Sharing of Set-Offs and Other Payments. Each Lender Party agrees
that if it shall, whether through the exercise of rights of banker’s lien, set
off, or counterclaim against Borrower or otherwise, obtain payment of a portion
of the aggregate Obligations owed to it which, taking into account all
distributions made by Administrative Agent under Section 3.1, causes such Lender
Party to have received more than it would have received had such payment been
received by Administrative Agent and distributed pursuant to Section 3.1, then
(a) it shall be deemed to have simultaneously purchased and shall be obligated
to purchase interests in the Obligations as necessary to cause all Lender
Parties to share all payments as provided for in Section 3.1, and (b) such other
adjustments shall be made from time to time as shall be equitable to ensure that
Administrative Agent and all Lender Parties share all payments of Obligations as
provided in Section 3.1; provided, however, that nothing herein contained shall
in any way affect the right of any Lender Party to obtain payment (whether by
exercise of rights of banker’s lien, set-off or counterclaim or otherwise) of
indebtedness other than the Obligations. Borrower expressly consents to the
foregoing arrangements and agrees that any holder of any such interest or other
participation in the Obligations, whether or not acquired pursuant to the
foregoing arrangements, may to the fullest extent permitted by Law exercise any
and all rights of banker’s lien, set-off, or counterclaim as fully as if such
holder were a holder of the Obligations in the amount of such interest or other
participation. If all or any part of any funds transferred pursuant to this
section is thereafter recovered from the seller under this section which
received the same, the purchase provided for in this section shall be deemed to
have been rescinded to the extent of such recovery, together with interest, if
any, if interest is required pursuant to the order of a Tribunal order to be
paid on account of the possession of such funds prior to such recovery.
 
Section 9.7.  Investments. Whenever Administrative Agent in good faith
determines that it is uncertain about how to distribute to Lender Parties any
funds which it has received, or whenever Administrative Agent in good faith
determines that there is any dispute among Lender Parties about how such funds
should be distributed, Administrative Agent may choose to defer distribution of
the funds which are the subject of such uncertainty or dispute. If
Administrative Agent in good faith believes that the uncertainty or dispute will
not be promptly resolved, or if Administrative Agent is otherwise required to
invest funds pending distribution to Lender Parties, Administrative Agent shall
invest such funds pending distribution; all interest on any such Investment
shall be distributed upon the distribution of such Investment and in the same
proportion and to the same Persons as such Investment. All moneys received by
Administrative Agent for distribution to Lender Parties (other than to the
Person who is Administrative Agent in its separate capacity as a Lender Party)
shall be held by Administrative Agent pending such distribution solely as
Administrative Agent for such Lender Parties, and Administrative Agent shall
have no equitable title to any portion thereof.
 
[Credit Agreement Berry Petroleum]

54

--------------------------------------------------------------------------------



Section 9.8.  Benefit of Article IX. The provisions of this Article (other than
the following Section 9.9) are intended solely for the benefit of Lender
Parties, and no Restricted Person shall be entitled to rely on any such
provision or assert any such provision in a claim or defense against any Lender.
Lender Parties may waive or amend such provisions as they desire without any
notice to or consent of Borrower or any Restricted Person.
 
Section 9.9.  Resignation. Administrative Agent may resign at any time by giving
written notice thereof to Lenders and Borrower. Each such notice shall set forth
the date of such resignation. Upon any such resignation Majority Lenders shall
have the right to appoint a successor Administrative Agent. A successor must be
appointed for any retiring Administrative Agent, and such Administrative Agent’s
resignation shall become effective when such successor accepts such appointment.
If, within thirty days after the date of the retiring Administrative Agent’s
resignation, no successor Administrative Agent has been appointed and has
accepted such appointment, then the retiring Administrative Agent may appoint a
successor Administrative Agent, which shall be a commercial bank organized or
licensed to conduct a banking or trust business under the Laws of the United
States of America or of any state thereof. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, the retiring Administrative Agent shall be discharged from its duties and
obligations under this Agreement and the other Loan Documents. After any
retiring Administrative Agent’s resignation hereunder the provisions of this
ARTICLE IX shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it while it was Administrative Agent under the Loan
Documents.
 
 
ARTICLE X - Miscellaneous
 
Section 10.1.    Waivers and Amendments; Acknowledgments.
 
(a)  Waivers and Amendments. No failure or delay (whether by course of conduct
or otherwise) by any Lender in exercising any right, power or remedy which such
Lender Party may have under any of the Loan Documents shall operate as a waiver
thereof or of any other right, power or remedy, nor shall any single or partial
exercise by any Lender Party of any such right, power or remedy preclude any
other or further exercise thereof or of any other right, power or remedy. No
waiver of any provision of any Loan Document and no consent to any departure
therefrom shall ever be effective unless it is in writing and signed as provided
below in this section, and then such waiver or consent shall be effective only
in the specific instances and for the purposes for which given and to the extent
specified in such writing. No notice to or demand on any Restricted Person shall
in any case of itself entitle any Restricted Person to any other or further
notice or demand in similar or other circumstances. This Agreement and the other
Loan Documents set forth the entire understanding between the parties hereto
with respect to the transactions contemplated herein and therein and supersede
all prior discussions and understandings with respect to the subject matter
hereof and thereof, and no waiver, consent, release, modification or amendment
of or supplement to this Agreement or the other Loan Documents shall be valid or
effective against any party hereto unless the same is in writing and signed by
(i) if such party is Borrower, by Borrower, (ii) if such party is Administrative
Agent or LC Issuer, by such party, and (iii) if such party is a Lender, by such
Lender or by Administrative Agent on behalf of Lenders with the written consent
of Majority Lenders (which consent has already been given as to the termination
of the Loan Documents as provided in Section 10.9). Notwithstanding the
foregoing or anything to the contrary herein, Administrative Agent shall not,
without the prior consent of each individual Lender, execute and deliver on
behalf of such Lender any waiver or amendment which would: (1) waive any of the
conditions specified in Section 4.1 (provided that Administrative Agent may in
its discretion withdraw any request it has made under Section 4.2(f), (2)
increase the maximum amount which such Lender is committed hereunder to lend,
(3) reduce any fees payable to such Lender hereunder, or the principal of, or
interest on, such Lender’s Note, (4) postpone any date fixed for any payment of
any such fees, principal or interest, (5) amend the definition herein of
“Majority Lenders” or “Required Lenders” or otherwise change the aggregate
amount of Percentage Shares which is required for Administrative Agent, Lenders
or any of them to take any particular action under the Loan Documents, (6) amend
the definition of “Maximum Credit Amount” to mean an amount higher than
$750,000,000, (7) release Borrower from its obligation to pay such Lender’s Note
or (8) amend this Section 10.1(a).
 
[Credit Agreement Berry Petroleum]

55

--------------------------------------------------------------------------------



(b)  Acknowledgments and Admissions. Borrower hereby represents, warrants,
acknowledges and admits that (i) it has been advised by counsel in the
negotiation, execution and delivery of the Loan Documents to which it is a
party, (ii) it has made an independent decision to enter into this Agreement and
the other Loan Documents to which it is a party, without reliance on any
representation, warranty, covenant or undertaking by Administrative Agent or any
Lender, whether written, oral or implicit, other than as expressly set out in
this Agreement or in another Loan Document delivered on or after the date
hereof, (iii) there are no representations, warranties, covenants, undertakings
or agreements by any Lender as to the Loan Documents except as expressly set out
in this Agreement or in another Loan Document delivered on or after the date
hereof, (iv) no Lender has any fiduciary obligation toward Borrower with respect
to any Loan Document or the transactions contemplated thereby, (v) the
relationship pursuant to the Loan Documents between Borrower and the other
Restricted Persons, on one hand, and each Lender, on the other hand, is and
shall be solely that of debtor and creditor, respectively, (vi) no partnership
or joint venture exists with respect to the Loan Documents between any
Restricted Person and any Lender, (vii) Administrative Agent is not Borrower’s
Administrative Agent, but Administrative Agent for Lenders, (viii) should a
Default occur or exist, each Lender will determine in its sole discretion and
for its own reasons what remedies and actions it will or will not exercise or
take at that time, (ix) without limiting any of the foregoing, Borrower is not
relying upon any representation or covenant by any Lender, or any representative
thereof, and no such representation or covenant has been made, that any Lender
will, at the time of a Default, or at any other time, waive, negotiate, discuss,
or take or refrain from taking any action permitted under the Loan Documents
with respect to any such Default or any other provision of the Loan Documents,
and (x) all Lender Parties have relied upon the truthfulness of the
acknowledgments in this section in deciding to execute and deliver this
Agreement and to become obligated hereunder.
 
[Credit Agreement Berry Petroleum]

56

--------------------------------------------------------------------------------



(c)   Joint Acknowledgment. THIS WRITTEN AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
 
Section 10.2.    Survival of Agreements; Cumulative Nature. All of Restricted
Persons’ various representations, warranties, covenants and agreements in the
Loan Documents shall survive the execution and delivery of this Agreement and
the other Loan Documents and the performance hereof and thereof, including the
making or granting of the Loans and the delivery of the Notes and the other Loan
Documents, and shall further survive until all of the Obligations are paid in
full to each Lender Party and all of Lender Parties’ obligations to Borrower are
terminated. All statements and agreements contained in any certificate or other
instrument delivered by any Restricted Person to any Lender Party under any Loan
Document shall be deemed representations and warranties by Borrower or
agreements and covenants of Borrower under this Agreement. The representations,
warranties, indemnities, and covenants made by Restricted Persons in the Loan
Documents, and the rights, powers, and privileges granted to Lender Parties in
the Loan Documents, are cumulative, and, except for expressly specified waivers
and consents, no Loan Document shall be construed in the context of another to
diminish, nullify, or otherwise reduce the benefit to any Lender Party of any
such representation, warranty, indemnity, covenant, right, power or privilege.
In particular and without limitation, no exception set out in this Agreement to
any representation, warranty, indemnity, or covenant herein contained shall
apply to any similar representation, warranty, indemnity, or covenant contained
in any other Loan Document, and each such similar representation, warranty,
indemnity, or covenant shall be subject only to those exceptions which are
expressly made applicable to it by the terms of the various Loan Documents.
 
Section 10.3.    Notices.
 
(a)  Notices Generally. All notices, requests, consents, demands and other
communications required or permitted under any Loan Document shall be in
writing, unless otherwise specifically provided in such Loan Document (provided
that Administrative Agent may give telephonic notices to the other Lender
Parties), and shall be deemed sufficiently given or furnished if delivered by
personal delivery, by facsimile or other electronic transmission, by delivery
service with proof of delivery, or by registered or certified United States
mail, postage prepaid, to Borrower and Restricted Persons at the address of
Borrower specified on the signature pages hereto and to each Lender Party at its
address specified on the Lenders Schedule (unless changed by similar notice in
writing given by the particular Person whose address is to be changed). Any such
notice or communication shall be deemed to have been given (a) in the case of
personal delivery or delivery service, as of the date of first attempted
delivery during normal business hours at the address provided herein, (b) in the
case of facsimile, upon receipt, (c) in the case of other electronic
transmission, upon acknowledgment of receipt by the recipient within twenty-four
(24) hours of first attempted delivery, or (d) in the case of registered or
certified United States mail, within three days after deposit in the mail;
provided, however, that no Borrowing Notice shall become effective until
actually received by Administrative Agent.
 
[Credit Agreement Berry Petroleum]

57

--------------------------------------------------------------------------------



(b)  Electronic Communications. Notices and other communications to the Lenders
and LC Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by Administrative Agent, provided that the foregoing shall
not apply to notices to any Lender or LC Issuer pursuant to Article II if such
Lender or LC Issuer, as applicable, has notified Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
Administrative Agent or Borrower or any other Restricted Person may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.
 
Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
Section 10.4.    Payment of Expenses; Indemnity.
 
(a)  Payment of Expenses. Whether or not the transactions contemplated by this
Agreement are consummated, Borrower will promptly (and in any event, within 30
days after any invoice or other statement or notice) pay: (i) all transfer,
stamp, documentary or other similar taxes, assessments or charges levied by any
governmental or revenue authority in respect of this Agreement or any of the
other Loan Documents or any other document or transaction referred to herein or
therein, (ii) all reasonable costs and expenses incurred by or on behalf of
Administrative Agent (including without limitation attorneys’ fees and
engineering fees, travel costs and miscellaneous expenses) in connection with
(1) the negotiation, preparation, execution and delivery of the Loan Documents,
and any and all consents, waivers or other documents or instruments relating
thereto, (2) the borrowings hereunder and other action reasonably required in
the course of administration hereof, (3) monitoring or confirming (or
preparation or negotiation of any document related to) any Restricted Person’s
compliance with any covenants or conditions contained in this Agreement or in
any Loan Document, and (iii) all reasonable costs and expenses incurred by or on
behalf of any Lender Party (including without limitation attorneys’ fees,
consultants’ fees and accounting fees) in connection with the preservation of
any rights under the Loan Documents or the defense or enforcement of any of the
Loan Documents (including this section), any attempt to cure any breach
thereunder by any Restricted Person, or the defense of any Lender Party’s
exercise of its rights thereunder. In addition to the foregoing, until all
Obligations have been paid in full, Borrower will also pay or reimburse
Administrative Agent for all reasonable out-of-pocket costs and expenses of
Administrative Agent or its Administrative Agents or employees in connection
with the continuing administration of the Loans and the related due diligence of
Administrative Agent, including reasonable travel and miscellaneous expenses and
fees and expenses of Administrative Agent’s outside counsel, reserve engineers
and consultants engaged in connection with the Loan Documents.
 
[Credit Agreement Berry Petroleum]

58

--------------------------------------------------------------------------------



(b)  Indemnity. Borrower agrees to indemnify each Lender Party , upon demand,
from and against any and all liabilities, obligations, broker’s fees, claims,
losses, damages, penalties, fines, actions, judgments, suits, settlements,
costs, expenses or disbursements (including reasonable fees of attorneys,
accountants, experts and advisors) of any kind or nature whatsoever (in this
section collectively called “liabilities and costs”) which to any extent (in
whole or in part) may be imposed on, incurred by, or asserted against such
Lender Party growing out of, resulting from or in any other way associated with
the Loan Documents and the transactions and events (including the enforcement or
defense thereof) at any time associated therewith or contemplated therein
(whether arising in contract or in tort or otherwise). Among other things, the
foregoing indemnification covers all liabilities and costs incurred by any
Lender Party related to any breach of a Loan Document by a Restricted Person,
any bodily injury to any Person or damage to any Person’s property, or any
violation or noncompliance with any Environmental Laws by any Lender Party or
any other Person or any liabilities or duties of any Lender Party or any other
Person with respect to Hazardous Materials found in or released into the
environment.
 
THE FOREGOING INDEMNIFICATION SHALL APPLY WHETHER OR NOT SUCH LIABILITIES AND
COSTS ARE IN ANY WAY OR TO ANY EXTENT OWED, IN WHOLE OR IN PART, UNDER ANY CLAIM
OR THEORY OF STRICT LIABILITY OR CAUSED, IN WHOLE OR IN PART BY ANY NEGLIGENT
ACT OR OMISSION OF ANY KIND BY ANY LENDER PARTY,
 
provided only that no Lender Party shall be entitled under this section to
receive indemnification for that portion, if any, of any liabilities and costs
which is proximately caused by its own individual gross negligence or willful
misconduct, as determined in a final judgment. If any Person (including Borrower
or any of its Affiliates) ever alleges such gross negligence or willful
misconduct by any Lender Party, the indemnification provided for in this section
shall nonetheless be paid upon demand, subject to later adjustment or
reimbursement, until such time as a court of competent jurisdiction enters a
final judgment as to the extent and effect of the alleged gross negligence or
willful misconduct. As used in this section the term “Lender Party” shall refer
not only to each Person designated as such in Section 1.1 but also to each
director, officer, Administrative Agent, agent, advisor, trustee, attorney,
employee, representative and Affiliate of or for such Person.
 
Section 10.5.    Successors and Assigns; Assignments.
 
[Credit Agreement Berry Petroleum]

59

--------------------------------------------------------------------------------



(a)  Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither Borrower nor any
other Restricted Person may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of Administrative Agent
and each Lender and no Lender may assign or otherwise transfer any of its rights
or obligations hereunder except (i) to an Eligible Assignee in accordance with
the provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void). Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.


(b)  Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that


(i)  except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date) shall not be less than $5,000,000;


(ii)  each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned;


(iii)    any assignment of a Commitment must be approved by Administrative Agent
and the LC Issuer unless the Person that is the proposed assignee is itself a
Lender with a Commitment (whether or not the proposed assignee would otherwise
qualify as an Eligible Assignee); and


(iv)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,000, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

[Credit Agreement Berry Petroleum]

60

--------------------------------------------------------------------------------



Subject to acceptance and recording thereof by Administrative Agent pursuant to
paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Article III and Section 10.4 and Section 10.12
with respect to facts and circumstances occurring prior to the effective date of
such assignment. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section.


(c)  Register. Administrative Agent, acting solely for this purpose as an agent
of the Borrower, shall maintain at one of its offices a copy of each Assignment
and Assumption delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitments of, and principal amounts of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and Borrower,
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.


(d)  Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or Borrower or any of Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii)  Borrower, Administrative Agent and the Lenders and
LC Issuer shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the last sentence of
Section 10.1(a) that affects such Participant. Subject to paragraph (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Article III to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 6.14 as though it were a Lender, provided such Participant
agrees to be subject to Section 9.6 as though it were a Lender.
 
[Credit Agreement Berry Petroleum]

61

--------------------------------------------------------------------------------



(e)  Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Article III than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with Borrower’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of
Section 3.6 unless Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of Borrower, to comply
with Section 3.6(d) as though it were a Lender.


(f)  Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.


Section 10.6.    Confidentiality. Administrative Agent and each Lender (each, a
“Lending Party”) agrees to keep confidential any information furnished or made
available to it by any Restricted Person pursuant to this Agreement that is
marked confidential; provided that nothing herein shall prevent any Lending
Party from disclosing such information (a) to any other Lending Party or any
Affiliate of any Lending Party, or any officer, director, employee,
Administrative Agent, or advisor of any Lending Party or Affiliate of any
Lending Party, (b) to any other Person if reasonably incidental to the
administration of the credit facility provided herein, (c) as required by any
Law, (d) upon the order of any court or administrative agency, (e) upon the
request or demand of any Tribunal, (f) that is or becomes available to the
public or that is or becomes available to any Lending Party other than as a
result of a disclosure by any Lending Party prohibited by this Agreement, (g) in
connection with any litigation to which such Lending Party or any of its
Affiliates may be a party; provided that such Lending Party makes reasonable
efforts to obtain from the applicable court protective orders or similar
confidential procedures protecting such confidential information, (h) to the
extent necessary in connection with the exercise of any right or remedy under
this Agreement or any other Loan Document, and (i) subject to provisions
substantially similar to those contained in this section, to (1) any actual or
proposed participant or assignee or (2) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to Borrower and
its obligations.
 
Section 10.7.    Governing Law; Submission to Process. Except to the extent that
the law of another jurisdiction is expressly elected in a Loan Document, the
Loan Documents shall be deemed contracts and instruments made under the laws of
the State of California and shall be construed and enforced in accordance with
and governed by the laws of the State of California and the laws of the United
States of America, without regard to principles of conflicts of law. Borrower
hereby irrevocably submits itself to the non-exclusive jurisdiction of the state
and federal courts sitting in the Northern District of California for the United
States District Court and agrees and consents that service of process may be
made upon it in any legal proceeding relating to the Loan Documents or the
Obligations by any means allowed under California or federal law.
 
[Credit Agreement Berry Petroleum]

62

--------------------------------------------------------------------------------



Section 10.8.    Limitation on Interest. Lender Parties, Restricted Persons and
the other parties to the Loan Documents intend to contract in strict compliance
with applicable usury Law from time to time in effect. In furtherance thereof
such persons stipulate and agree that none of the terms and provisions contained
in the Loan Documents shall ever be construed to provide for interest in excess
of the maximum amount of interest permitted to be contracted for, charged, or
received by applicable Law from time to time in effect. Neither any Restricted
Person nor any present or future guarantors, endorsers, or other Persons
hereafter becoming liable for payment of any Obligation shall ever be liable for
unearned interest thereon or shall ever be required to pay interest thereon in
excess of the maximum amount that may be lawfully contracted for, charged, or
received under applicable Law from time to time in effect, and the provisions of
this section shall control over all other provisions of the Loan Documents which
may be in conflict or apparent conflict herewith.
 
Section 10.9.    Termination; Limited Survival. In its sole and absolute
discretion Borrower may at any time that no Obligations are owing elect in a
written notice delivered to Administrative Agent to terminate this Agreement.
Upon receipt by Administrative Agent of such a notice, if no Obligations are
then owing this Agreement and all other Loan Documents shall thereupon be
terminated and the parties thereto released from all prospective obligations
thereunder. Notwithstanding the foregoing or anything herein to the contrary,
any waivers or admissions made by any Restricted Person in any Loan Document,
any Obligations under Section 3.2 through Section 3.6, and any obligations which
any Person may have to indemnify or compensate any Lender Party shall survive
any termination of this Agreement or any other Loan Document. At the request and
expense of Borrower, Administrative Agent shall prepare and execute all
necessary instruments to reflect and effect such termination of the Loan
Documents. Administrative Agent is hereby authorized to execute all such
instruments on behalf of all Lenders, without the joinder of or further action
by any Lender.
 
Section 10.10.  Severability. If any term or provision of any Loan Document
shall be determined to be illegal or unenforceable all other terms and
provisions of the Loan Documents shall nevertheless remain effective and shall
be enforced to the fullest extent permitted by applicable Law.
 
Section 10.11.  Counterparts; Fax. This Agreement may be separately executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to constitute one
and the same Agreement. This Agreement and the Loan Documents may be validly
executed and delivered by facsimile or other electronic transmission.
 
[Credit Agreement Berry Petroleum]

63

--------------------------------------------------------------------------------



SECTION 10.12.  WAIVER OF JURY TRIAL, PUNITIVE DAMAGES, ETC. BORROWER AND EACH
LENDER PARTY HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY (A)
WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON, OR DIRECTLY OR
INDIRECTLY AT ANY TIME ARISING OUT OF, UNDER OR IN CONNECTION WITH THE LOAN
DOCUMENTS OR ANY TRANSACTION CONTEMPLATED THEREBY OR ASSOCIATED THEREWITH,
BEFORE OR AFTER MATURITY; (B) WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY
LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY
“SPECIAL DAMAGES”, AS DEFINED BELOW, (C) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR ADMINISTRATIVE AGENT OR COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (D)
ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE OTHER
LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION.
AS USED IN THIS SECTION, “SPECIAL DAMAGES” INCLUDES ALL SPECIAL, CONSEQUENTIAL,
EXEMPLARY, OR PUNITIVE DAMAGES (REGARDLESS OF HOW NAMED), BUT DOES NOT INCLUDE
ANY PAYMENTS OR FUNDS WHICH ANY PARTY HERETO HAS EXPRESSLY PROMISED TO PAY OR
DELIVER TO ANY OTHER PARTY HERETO. NO “ADMINISTRATIVE AGENT” REFERRED TO IN
SECTION 9.4 ABOVE, AND NO “LENDER PARTY” REFERRED TO IN SECTION 10.4 ABOVE,
SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF
ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS,
ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS
AGREEMENT OR THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.
 
Section 10.13.  Ratification of Agreements. This Agreement amends and restates
in its entirety the Existing Credit Agreement, together with the promissory
notes made by Borrower thereunder. Borrower hereby agrees that the Indebtedness
outstanding under the Existing Credit Documents and all accrued and unpaid
interest thereon and all accrued and unpaid fees under the Existing Credit
Documents shall be deemed to be outstanding under and governed by this
Agreement.
 
[Credit Agreement Berry Petroleum]

64

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Agreement is executed as of the date first written
above.
 

 
BERRY PETROLEUM COMPANY,
 
Borrower
                         
By:
    
     
     
   
Ralph J. Goehring
   
Executive Vice President and
   
Chief Financial Officer
                         
Address:
                         
5201 Truxtun Avenue, Suite 300
 
Bakersfield, California 93309-0640
 
Attention:
Shawn Canaday
                         
Telephone:   
661.616.3809
 
Fax:
661.616.3881
 
Email:
smc@bry.com


[Signature Page to Credit Agreement Berry Petroleum]


--------------------------------------------------------------------------------





 
WELLS FARGO BANK, NATIONAL
 
ASSOCIATION, Administrative Agent,
 
LC Issuer and Lender
             
By:
     
   
Guy C. Evangelista
   
Vice President


[Signature Page to Credit Agreement Berry Petroleum]


--------------------------------------------------------------------------------





 
JPMORGAN CHASE, N.A., Lender
             
By:
     
   
Name:
   
Title:


[Signature Page to Credit Agreement Berry Petroleum]


--------------------------------------------------------------------------------





 
BNP PARIBAS, Lender
             
By:
     
   
Name:
   
Title:
             
By:
     
   
Name:
   
Title:


[Signature Page to Credit Agreement Berry Petroleum]


--------------------------------------------------------------------------------


 

 
CITIBANK (WEST), FSB, Lender
             
By:
     
   
Name:
   
Title:


[Signature Page to Credit Agreement Berry Petroleum]


--------------------------------------------------------------------------------


 

 
SOCIETE GENERALE, Lender
             
By:
     
   
Name:
   
Title:


[Signature Page to Credit Agreement Berry Petroleum]


--------------------------------------------------------------------------------





 
COMERICA BANK, Lender
             
By:
      
   
Name:
   
Title:


[Signature Page to Credit Agreement Berry Petroleum]


--------------------------------------------------------------------------------





 
UNION BANK OF CALIFORNIA, N.A., Lender
             
By:
     
   
Name:
   
Title:


[Signature Page to Credit Agreement Berry Petroleum]


--------------------------------------------------------------------------------


 

 
MIDFIRST BANK, Lender
             
By:
     
   
Name:
   
Title:


[Signature Page to Credit Agreement Berry Petroleum]


--------------------------------------------------------------------------------





 
BANK OF SCOTLAND, Lender
             
By:
     
   
Karen Weich
   
Assistant Vice President


[Signature Page to Credit Agreement Berry Petroleum]


--------------------------------------------------------------------------------


 

 
U.S. BANK NATIONAL ASSOCIATION, Lender
             
By:
     
   
Name:
   
Title:

 
[Signature Page to Credit Agreement Berry Petroleum]


--------------------------------------------------------------------------------



SCHEDULE 1
 
LENDERS SCHEDULE
 



   
Percentage
Share
Commitment
Amount
       
WELLS FARGO BANK, NATIONAL ASSOCIATION
17.0%
$127,500,000
       
Domestic Lending Office:
         
1700 Lincoln St.
   
Denver, Colorado  80203
   
Attention:
Guy C. Evangelista
           
Tel:
303.863.5793
   
Fax:
303.863.5196
   
Email:
guy.c.evangelista@wellsfargo.com
                   
Eurodollar Lending Office:
           
Same
   


[Credit Agreement Berry Petroleum]


--------------------------------------------------------------------------------


 

   
Percentage
Share
Commitment
Amount
     
JPMORGAN CHASE, N.A.
12.0%
$90,000,000
               
Domestic Lending Office:
           
JPMorgan Chase, N.A.
   
600 Travis St., 20th Floor
   
Houston, Texas 77002
   
Attention:
Jo Linda Papadakis
           
Tel:
713-216-7743
   
Fax:
713-216-7770
   
Email:
jo.l.papadakis@chase.com
                   
Eurodollar Lending Office:
           
Same
   


[Signature Page to Credit Agreement Berry Petroleum]


--------------------------------------------------------------------------------


 

   
Percentage
Share
Commitment
Amount
     
BNP PARIBAS
12.0%
$90,000,000
               
Domestic Lending Office:
           
1200 Smith Street
   
Suite 3100
   
Houston, Texas 77002
   
Attention:
Polly Schott
           
Tel:
713.982.1150
   
Fax:
713.659.6915
   
Email:
polly.schott@americas.bnpparibas.com
                   
Eurodollar Lending Office:
           
Same
   

 
[Signature Page to Credit Agreement Berry Petroleum]


--------------------------------------------------------------------------------


 

   
Percentage
Share
Commitment
Amount
           
CITIBANK (WEST), FSB
12.0%
$90,000,000
               
Domestic Lending Office:
           
5554 California Avenue
   
Bakersfield, California 93309
   
Attention:
Gai Sherman
           
Tel:
661.863.0366
   
Fax:
661.324.0996
   
Email:
gsherman@calfed.com
                   
Eurodollar Lending Office:
           
Same
   


[Signature Page to Credit Agreement Berry Petroleum]


--------------------------------------------------------------------------------





   
Percentage
Share
Commitment
Amount
       
SOCIETE GENERALE
12.0%
$90,000,000
       
Domestic Lending Office:
           
1111 Bagby, Suite 2020
   
Houston, Texas 77002
   
Attention:
Josh Rogers
   
Tel:
713.759.6315
   
Fax:
713.650.0824
   
Email:
josh.rogers@us.socgen.com
                   
Eurodollar Lending Office:
           
Same
   


[Signature Page to Credit Agreement Berry Petroleum]


--------------------------------------------------------------------------------


 

   
Percentage
Share
Commitment
Amount
             
COMERICA BANK
8.5%
$63,750,000
               
Domestic Lending Office:
           
910 Louisiana, #410
   
Houston, Texas 77002
   
Attention:
Juli Bieser
   
Tel:
214.969.6538
   
Fax:
214.969.6561
   
Email:
juli_m_bieser@comerica.com
               
Eurodollar Lending Office:
           
Same
   


[Signature Page to Credit Agreement Berry Petroleum]


--------------------------------------------------------------------------------


 

   
Percentage
Share
Commitment
Amount
       
UNION BANK OF CALIFORNIA, N.A.
8.5%
$63,750,000
       
Domestic Lending Office:
           
500 N. Akard, Suite 4200
   
Dallas, Texas 75201
   
Attention:
Dustin Gaspari
   
Tel:
214.922.4200
   
Fax:
214.922.4209
   
dustin.gaspari@uboc.com
                   
Eurodollar Lending Office:
           
Same
   


[Signature Page to Credit Agreement Berry Petroleum]


--------------------------------------------------------------------------------


 

   
Percentage
Share
Commitment
Amount
       
BANK OF SCOTLAND
6.0%
$45,000,000
               
Domestic Lending Office:
           
565 Fifth Avenue
   
New York, New York 10017
   
Attention:
Victoria McFadden
   
Tel:
212.450.0876
   
Fax:
212.479.2807
   
Email:
victoriamcfadden@bankofscotlandusa.com
                   
Eurodollar Lending Office:
           
Same
   


[Signature Page to Credit Agreement Berry Petroleum]


--------------------------------------------------------------------------------





   
Percentage
Share
Commitment
Amount
       
MIDFIRST BANK
6.0%
$45,000,000
               
Domestic Lending Office:
           
501 NW Grand Blvd.
   
Oklahoma City, Oklahoma 73118
   
Attention:
Shawn D. Brewer
           
Tel:
405.767.7524
   
Fax:
405.767.7120
   
Email:
shawn.brewer@midfirst.com
                   
Eurodollar Lending Office:
           
Same
   


[Signature Page to Credit Agreement Berry Petroleum]


--------------------------------------------------------------------------------


 

   
Percentage
Share
Commitment
Amount
       
U.S. BANK NATIONAL ASSOCIATION
6.0%
$45,000,000
       
Domestic Lending Office:
           
918 17th Street, 3rd Floor
   
Denver, CO 80202
   
Attention:
Justin Alexander
   
Telephone:
303.585.4201
   
Fax:
303.585.4362
   
Email:
Justin.alexander@usbank.com
                   
Eurodollar Lending Office:
           
Same
   


[Signature Page to Credit Agreement Berry Petroleum]


--------------------------------------------------------------------------------



SCHEDULE 2
 
INSURANCE SCHEDULE
 

[Signature Page to Credit Agreement Berry Petroleum]


--------------------------------------------------------------------------------



EXHIBIT A
 
PROMISSORY NOTE
 
_______________, 2006
 
FOR VALUE RECEIVED, the undersigned, Berry Petroleum Company, a Delaware
corporation (herein called “Borrower”), hereby promises to pay to the order of
*_______________________________________________ (herein called “Lender”), the
principal sum equal to the amount of such Lender’s Commitment, or, if greater or
less, the aggregate unpaid principal amount of the Loans made under this Note by
Lender to Borrower pursuant to the terms of the Credit Agreement (as hereinafter
defined), together with interest on the unpaid principal balance thereof as
hereinafter set forth, both principal and interest payable as herein provided in
lawful money of the United States of America at the offices of Administrative
Agent under the Credit Agreement, 1740 Broadway, 4th Floor, Denver, Colorado
80274, or at such other place as from time to time may be designated by the
holder of this Note.
 
This Note (a) is issued and delivered under that certain Credit Agreement of
even date herewith among Borrower, Wells Fargo Bank, National Association, as
Administrative Agent, and the lenders (including Lender) referred to therein
(herein, as from time to time supplemented, amended or restated, called the
“Credit Agreement”), and is a “Note” as defined therein, and (b) is subject to
the terms and provisions of the Credit Agreement, which contains provisions for
payments and prepayments hereunder and acceleration of the maturity hereof upon
the happening of certain stated events. Payments of principal and interest on
this Note shall be made and applied as provided herein and in the Credit
Agreement. Reference is hereby made to the Credit Agreement for a description of
certain rights, limitations of rights, obligations and duties of the parties
hereto and for the meanings assigned to terms used and not defined herein.
 
The principal amount of this Note, together with all interest accrued hereon,
shall be due and payable in full on the Maturity Date.
 
If this Note is placed in the hands of an attorney for collection after default,
or if all or any part of the indebtedness represented hereby is proved,
established or collected in any court or in any bankruptcy, receivership, debtor
relief, probate or other court proceedings, Borrower and all endorsers, sureties
and guarantors of this Note jointly and severally agree to pay reasonable
attorneys’ fees and collection costs to the holder hereof in addition to the
principal and interest payable hereunder.
 
Borrower and all endorsers, sureties and guarantors of this Note hereby
severally waive demand, presentment, notice of demand and of dishonor and
nonpayment of this Note, protest, notice of protest, notice of intention to
accelerate the maturity of this Note, declaration or notice of acceleration of
the maturity of this Note, diligence in collecting, the bringing of any suit
against any party and any notice of or defense on account of any extensions,
renewals, partial payments or changes in any manner of or in this Note or in any
of its terms, provisions and covenants, or any releases or substitutions of any
security, or any delay, indulgence or other act of any trustee or any holder
hereof, whether before or after maturity.
 
[Credit Agreement Berry Petroleum]

--------------------------------------------------------------------------------



This Note and the rights and duties of the parties hereto shall be governed by
the Laws of the State of California (without regard to principles of conflicts
of law), except to the extent the same are governed by applicable federal Law.
 

 
BERRY PETROLEUM COMPANY
             
By:
     
   
Name:
   
Title:

 
[Credit Agreement Berry Petroleum]

Exhibit A - Page 2

--------------------------------------------------------------------------------



EXHIBIT B
 
BORROWING NOTICE
 
Reference is made to that certain Credit Agreement dated as of _______________,
2006 (as from time to time amended, the “Agreement”), by and among Berry
Petroleum Company (“Borrower”), Wells Fargo Bank, National Association, as
Administrative Agent, and certain financial institutions (“Lenders”). Terms
which are defined in the Agreement are used herein with the meanings given them
in the Agreement. Pursuant to the terms of the Agreement Borrower hereby
requests a Borrowing of new Loans to be advanced pursuant to Section 2.2(a) of
the Agreement as follows:


Aggregate amount of Borrowing:
$
     
   
       
Type of Loans in Borrowing:
   
     
   
       
Date on which Loans are to be advanced:
   
     
   
       
Length of Interest Period for Eurodollar Loans (1, 2, 3, 6, 9 or 12 months):
   
_____________     
months
       
If combined with existing Loans see attached Continuation/Conversion Notice.
     

 
To induce Lenders to make such Loans, Borrower hereby represents, warrants,
acknowledges, and agrees to and with Administrative Agent and each Lender that:
 
(a)  The officer of Borrower signing this instrument is the duly elected,
qualified and acting officer of Borrower as indicated below such officer’s
signature hereto having all necessary authority to act for Borrower in making
the request herein contained.
 
(b)  The representations and warranties of Borrower set forth in the Agreement
and the other Loan Documents are true and correct on and as of the date hereof
(except to the extent that the facts on which such representations and
warranties are based have been changed by the extension of credit under the
Agreement), with the same effect as though such representations and warranties
had been made on and as of the date hereof.
 
(c)  There does not exist on the date hereof any condition or event which
constitutes a Default which has not been waived in writing as provided in
Section 10.1(a) of the Agreement; nor will any such Default exist upon
Borrower’s receipt and application of the Advances requested hereby. Borrower
will use the Advances hereby requested in compliance with Section 2.4 of the
Agreement.
 
(d)  Except to the extent waived in writing as provided in Section 10.1(a) of
the Agreement, Borrower has performed and complied with all agreements and
conditions in the Agreement required to be performed or complied with by
Borrower on or prior to the date hereof, and each of the conditions precedent to
Advances contained in the Agreement remains satisfied.
 
[Credit Agreement Berry Petroleum]


--------------------------------------------------------------------------------



(e)  The Facility Usage, after the making of the Advances requested hereby, will
not be in excess of the Borrowing Base on the date requested for the making of
such Advances.
 
(f)   The Loan Documents have not been modified, amended or supplemented by any
unwritten representations or promises, by any course of dealing, or by any other
means not provided for in Section 10.1(a) of the Agreement. The Agreement and
the other Loan Documents are hereby ratified, approved, and confirmed in all
respects.
 
The officer of Borrower signing this instrument hereby certifies that, to the
best of his knowledge after due inquiry, the above representations, warranties,
acknowledgments, and agreements of Borrower are true, correct and complete.
 
IN WITNESS WHEREOF, this instrument is executed as of ____________, 20__.
 

 
BERRY PETROLEUM COMPANY
             
By:
  
   
Name:
   
Title:

 
[Credit Agreement Berry Petroleum]

Exhibit B - Page 2

--------------------------------------------------------------------------------



EXHIBIT C
 
CONTINUATION/CONVERSION NOTICE
 
Reference is made to that certain Credit Agreement dated as of
_________________, 2006 (as from time to time amended, the “Agreement”), by and
among Berry Petroleum Company (“Borrower”), Wells Fargo Bank, National
Association, as Administrative Agent, and the lenders referred to therein
(“Lenders”). Terms which are defined in the Agreement are used herein with the
meanings given them in the Agreement.
 
Borrower hereby requests a Conversion or Continuation of existing Loans into a
new Borrowing pursuant to Section 2.3 of the Agreement as follows:
 
Existing Borrowing(s) to be continued or converted:
 
$
    
 of Eurodollar Loans with Interest Period ending
    
_________________    
       
$
    
 of Base Rate Loans



If being combined with new Loans, $____________ of new Loans to be advanced on
____________
 

 
Aggregate amount of Borrowing:
$
     
     
          _______
Type of Loans in new Borrowing:
     
     
     
           
Date of Continuation or Conversion:
     
     
     
         
Length of Interest Period for Eurodollar Loans
       
(1, 2, 3, 6, 9 or 12 months):
     
 ____________________
months



To meet the conditions set out in the Agreement for such
conversion/continuation, Borrower hereby represents, warrants, acknowledges, and
agrees to and with Administrative Agent and each Lender that:
 
(a)  The officer of Borrower signing this instrument is the duly elected,
qualified and acting officer of Borrower as indicated below such officer’s
signature hereto having all necessary authority to act for Borrower in making
the request herein contained.
 
(b)  There does not exist on the date hereof any condition or event which
constitutes a Default which has not been waived in writing as provided in
Section 10.1(a) of the Agreement.
 
(c)  The Loan Documents have not been modified, amended or supplemented by any
unwritten representations or promises, by any course of dealing, or by any other
means not provided for in Section 10.1(a) of the Agreement. The Agreement and
the other Loan Documents are hereby ratified, approved, and confirmed in all
respects.
 
[Credit Agreement Berry Petroleum]


--------------------------------------------------------------------------------



The officer of Borrower signing this instrument hereby certifies that, to the
best of his knowledge after due inquiry, the above representations, warranties,
acknowledgments, and agreements of Borrower are true, correct and complete.
 
IN WITNESS WHEREOF this instrument is executed as of __________________.
 

 
BERRY PETROLEUM COMPANY
             
By:
     
   
Name:
   
Title:

 
[Credit Agreement Berry Petroleum]

Exhibit C - Page 2

--------------------------------------------------------------------------------



EXHIBIT D
 
CERTIFICATE ACCOMPANYING
FINANCIAL STATEMENTS
 
Reference is made to that certain Credit Agreement dated as of
__________________, 2006 (as from time to time amended, the “Agreement”), by and
among Berry Petroleum Company (“Borrower”), Wells Fargo Bank, National
Association, as Administrative Agent, and certain financial institutions
(“Lenders”), which Agreement is in full force and effect on the date hereof.
Terms which are defined in the Agreement are used herein with the meanings given
them in the Agreement.
 
This Certificate is furnished pursuant to Section 6.1(b) of the Agreement.
Together herewith Borrower is furnishing to Administrative Agent and each Lender
Borrower’s *[audited/unaudited] financial statements (the “Financial
Statements”) as at ____________ (the “Reporting Date”). Borrower hereby
represents, warrants, and acknowledges to Administrative Agent and each Lender
that:
 
(a)  the officer of Borrower signing this instrument is the duly elected,
qualified and acting ____________ of Borrower and as such is Borrower’s Chief
Financial Officer;
 
(b)  the Financial Statements are accurate and complete and satisfy the
requirements of the Agreement;
 
(c)  attached hereto is a schedule of calculations showing Borrower’s compliance
as of the Reporting Date with the requirements of Sections 7.11 and 7.12 of the
Agreement *[and Borrower’s non-compliance as of such date with the requirements
of Section(s) ____________ of the Agreement];
 
(d)  on the Reporting Date Borrower was, and on the date hereof Borrower is, in
full compliance with the disclosure requirements of Section 6.4 of the
Agreement, and no Default otherwise existed on the Reporting Date or otherwise
exists on the date of this instrument *[except for Default(s) under Section(s)
____________ of the Agreement, which *[is/are] more fully described on a
schedule attached hereto].
 
(e)  *[Unless otherwise disclosed on a schedule attached hereto,] The
representations and warranties of Borrower set forth in the Agreement and the
other Loan Documents are true and correct on and as of the date hereof (except
to the extent that the facts on which such representations and warranties are
based have been changed by the extension of credit under the Agreement), with
the same effect as though such representations and warranties had been made on
and as of the date hereof.
 
The officer of Borrower signing this instrument hereby certifies that he has
reviewed the Loan Documents and the Financial Statements and has otherwise
undertaken such inquiry as is in his opinion necessary to enable him to express
an informed opinion with respect to the above representations, warranties and
acknowledgments of Borrower and, to the best of his knowledge, such
representations, warranties, and acknowledgments are true, correct and complete.
 
[Credit Agreement Berry Petroleum]


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this instrument is executed as of ____________, 20__.
 

 
BERRY PETROLEUM COMPANY
             
By:
     
   
Name:
   
Title:

 
[Credit Agreement Berry Petroleum]

Exhibit D - Page 2

--------------------------------------------------------------------------------



EXHIBIT E
 
OPINION OF COUNSEL FOR RESTRICTED PERSONS
 
 
[Credit Agreement Berry Petroleum]


--------------------------------------------------------------------------------



EXHIBIT F
 
ASSIGNMENT AND ASSUMPTION
 
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as from time to
time amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, the Letters of Credit or
guarantees included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned pursuant to clauses (i) and
(ii) above being referred to herein collectively as, the “Assigned Interest”).
Such sale and assignment is without recourse to the Assignor and, except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.



1. Assignor:
______________________________




2.
Assignee:      ______________________________ [and is an Affiliate/Approved Fund
of [identify Lender]1]



3.
Borrower:
Berry Petroleum Company



4.
Administrative Agent:  Wells Fargo Bank, National Association, as Administrative
Agent under the Credit Agreement

 
____________________

 
1
Select as applicable.

 
[Credit Agreement Berry Petroleum]


--------------------------------------------------------------------------------


 

5.
Credit Agreement:      Credit Agreement dated as of ______________, 2006, by and
among Borrower, Administrative Agent, and certain financial institutions
(“Lenders”)



6.
Assigned Interest:



Aggregate
Amount of
Commitment/Loans
for all Lenders*
 
 
Amount of
Commitment/Loans
Assigned2
 
Percentage
Assigned of
Commitment/Loans3
     
$________________
$________________
______________%
$________________
$________________
______________%
$________________
$________________
______________%

 
[7.
Trade Date:
__________________]4

 
Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The terms set forth in this Assignment and Assumption are hereby agreed to:



 
ASSIGNOR
 
[NAME OF ASSIGNOR]
       
By:  
     
   
Name:
   
Title:
       
ASSIGNEE
 
[NAME OF ASSIGNEE]
       
By:
     
   
Name:
   
Title:



____________________
2 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.
3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
4 To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.
 
[Credit Agreement Berry Petroleum]


--------------------------------------------------------------------------------




[Consented to and]5 Accepted:
     
WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
     
By:
     
   
Name:
   
Title:
       
[Consented to:]6
     
By:
     
   
Name:
   
Title:
 



____________________
5 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
6 To be added only if the consent of the Borrower and/or other parties (e.g. LC
Issuer) is required by the terms of the Credit Agreement.
 
[Credit Agreement Berry Petroleum]


--------------------------------------------------------------------------------



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION


STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1.     Representations and Warranties.


1.1.  Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.


1.2.  Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.2(a) and (b) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


2.     Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
 
[Credit Agreement Berry Petroleum]


--------------------------------------------------------------------------------



3.     General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of California.
 
[Credit Agreement Berry Petroleum]
 

--------------------------------------------------------------------------------

 